     Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 1 of 59 Page ID #:3096




 1     JOSEPH H. HUNT
       Assistant Attorney General
 2     DAVID M. MORRELL
       Deputy Assistant Attorney General
 3     GUSTAV W. EYLER
       Director
 4     Consumer Protection Branch
       NATALIE N. SANDERS
 5     Trial Attorney
              Consumer Protection Branch
 6            U.S. Department of Justice
              450 5th Street, NW, Suite 6400-South
 7            Washington, D.C. 20530
              Telephone: (202) 598-2208
 8            Facsimile: (202) 514-8742
              E-mail: Natalie.N.Sanders@usdoj.gov
 9
       Attorneys for Plaintiff
10     UNITED STATES OF AMERICA
11
                               UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                      EASTERN DIVISION
14
15
      UNITED STATES OF AMERICA,                No. 5:18-CV-01005-JGB-KKx
16
                  Plaintiff,
17                                             PLAINTIFF’S EVIDENTIARY
                         v.                    OBJECTIONS TO, AND NOTICE OF
18                                             MOTION AND MOTION TO STRIKE,
   CALIFORNIA STEM CELL                        THE DECLARATION OF ELLIOT
19 TREATMENT CENTER, INC.,                     LANDER, M.D. SUBMITTED IN
   et al.                                      SUPPORT OF DEFENDANTS’
20                                             OPPOSITION TO PLAINTIFF’S
           Defendants.                         MOTION FOR SUMMARY JUDGMENT
21
22                                             Hearing Date: December 9, 2019
                                               Hearing Time: 9:00 a.m.
23                                             Courtroom:    Riverside Courthouse
                                                             3470 Twelfth Street
24                                                           Riverside, CA 92501
                                                             Courtroom 1, 2nd Floor
25
                                               Hon. Jesus G. Bernal
26
27
28
     Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 2 of 59 Page ID #:3097




 1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE that on December 9, 2019, at 9:00 a.m., or as soon
 3     thereafter as this matter may be heard in the above-entitled Court, Plaintiff United States
 4     of America will, and hereby does, move for an order to strike the Declaration of Elliot
 5     Lander, M.D., as an undisclosed expert opinion. The motion will be made in the
 6     Riverside Courthouse before the Honorable Jesus G. Bernal, United States District
 7     Judge, located at 3470 Twelfth Street, Riverside, CA 92501.
 8           This motion is made upon this Notice, the accompanying Memorandum of Points
 9     and Authorities, the accompanying Evidentiary Objections, the declaration of Natalie N.
10     Sanders in support hereof, all pleadings, records, and other documents on file with the
11     Court in this action, and upon such further oral argument and evidence as may be presented
12     in connection with the hearing of this motion.
13           This motion is made following the conference of counsel pursuant to Local Rule 7-
14     3, which took place on September 19, 2019. Defendants, through counsel, advise that they
15     will oppose this motion.
16
       DATED: September 24, 2019.
17
18                                                      Respectfully Submitted,
19                                                      JOSEPH H. HUNT
                                                        Assistant Attorney General
20
                                                        DAVID M. MORRELL
21                                                      Deputy Assistant Attorney General
                                                        Civil Division
22
                                                        GUSTAV W. EYLER
23                                                      Director
                                                        Consumer Protection Branch
24
25                                                      /s/ Natalie N. Sanders
                                                        NATALIE N. SANDERS
26                                                      Trial Attorney
                                                        Consumer Protection Branch
27
                                                        Counsel for United States of America
28
     Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 3 of 59 Page ID #:3098




 1
       Of Counsel:
 2
       ROBERT P. CHARROW
 3     General Counsel
 4     STACY CLINE AMIN
       Chief Counsel
 5     Food and Drug Administration
       Deputy General Counsel
 6     Department of Health and Human Services
 7     PERHAM GORJI
       Deputy Chief Counsel for Litigation
 8
       MICHAEL SHANE
 9     Associate Chief Counsel for Enforcement
       United States Food and Drug Administration
10     Office of the Chief Counsel
       White Oak 31, Room 4554
11     10903 New Hampshire Avenue
       Silver Spring, MD 20993-0002
12     Telephone: 301-796-8593
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 4 of 59 Page ID #:3099




 1     JOSEPH H. HUNT
       Assistant Attorney General
 2     DAVID M. MORRELL
       Deputy Assistant Attorney General
 3     GUSTAV W. EYLER
       Director
 4     Consumer Protection Branch
       NATALIE N. SANDERS
 5     Trial Attorney
              Consumer Protection Branch
 6            U.S. Department of Justice
              450 5th Street, NW, Suite 6400-South
 7            Washington, D.C. 20530
              Telephone: (202) 598-2208
 8            Facsimile: (202) 514-8742
              E-mail: Natalie.N.Sanders@usdoj.gov
 9
       Attorneys for Plaintiff
10     UNITED STATES OF AMERICA
11
                               UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                      EASTERN DIVISION
14
15
      UNITED STATES OF AMERICA,                No. 5:18-CV-01005-JBG-KKx
16
                  Plaintiff,
17                                             MEMORANDUM OF POINTS AND
                         v.                    AUTHORITIES IN SUPPORT OF
18                                             PLAINTIFF’S MOTION TO STRIKE THE
   CALIFORNIA STEM CELL                        DECLARATION OF ELLIOT LANDER,
19 TREATMENT CENTER, INC.,                     M.D. SUBMITTED IN SUPPORT OF
   et al.                                      DEFENDANTS’ OPPOSITION TO
20                                             PLAINTIFF’S MOTION FOR SUMMARY
           Defendants.                         JUDGMENT
21
22                                             Hearing Date: August 5, 2019
                                               Hearing Time: 9:00 a.m.
23                                             Courtroom:    Riverside Courthouse
                                                             3470 Twelfth Street
24                                                           Riverside, CA 92501
                                                             Courtroom 1, 2nd Floor
25
                                               Hon. Jesus G. Bernal
26
27
28
     Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 5 of 59 Page ID #:3100




 1                                                 TABLE OF CONTENTS
 2
 3     MEMORANDUM OF POINTS AND AUTHORITIES .................................................... 1

 4
       I.     INTRODUCTION ..................................................................................................... 1
 5
 6            A. NATURE OF THE CASE ............................................................................................ 1
 7
              B. SUMMARY OF THE ARGUMENT ............................................................................... 1
 8
              C. PROCEDURAL BACKGROUND .................................................................................. 2
 9
10     II.    LEGAL ARGUMENT ............................................................................................... 4
11
12            A. EXCLUSION IS THE APPROPRIATE REMEDY FOR FAILING TO FULFILL THE
              REQUIRED EXPERT DISCLOSURE REQUIREMENTS OF RULE 26(A) .............................. 4
13
14            B. DEFENDANTS SHOULD NOT BE PERMITTED TO INTRODUCE AND RELY UPON
              UNDISCLOSED EXPERT WITNESS TESTIMONY TO AVOID SUMMARY JUDGMENT ......... 6
15
16                 1. The Lander Declaration Goes Beyond the Scope of Permissible Lay Witness
                   Opinion Testimony ................................................................................................ 6
17
18                 2. Defendant Lander Was Not Disclosed as an Expert Witness Under Rule 26 .. 9
19                 3 . Defendants’ Failure to Timely Disclose Defendant Lander as a Non-Retained
20                 Expert Witness Is Neither Justified Nor Harmless ............................................... 9
21
22     III. CONCLUSION ........................................................................................................... 12

23
       EXHIBIT A: PLAINTIFF’S EVIDENTIARY OBJECTIONS........................................ 16
24
25
26
27
28
                                                                      i
     Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 6 of 59 Page ID #:3101




 1                                              TABLE OF AUTHORITIES
 2     CASES
 3
 4     Carson Harbor Village, Ltd. v. Unocal Corp.,
 5       2003 WL 22038700 (C.D. Cal. 2003) ............................................................................ 9

 6     Evans v. DSW, Inc.,
 7       2018 WL 6920674 (C.D. Cal. Aug. 17, 2018) ............................................................... 9

 8     Guzman v. Bridgepoint Educ., Inc.,
 9       305 F.R.D. 594 (S.D. Cal. 2015) .................................................................................... 5

10     Greyhound Corp. v. Superior Court of Merced Cty.
11        (1961) 56 Ca1.2d 355.....................................................................................................4
12
       Hickman v. Taylor,
13
         329 U.S. 495 (1947) ........................................................................................................ 4
14
       Humboldt Baykeeper v. Union Pac. R. Co.,
15
         2010 WL 2179900 (N.D. Cal. May 27, 2010) ......................................................... 7, 11
16
       Lanard Toys Ltd. v. Novelty, Inc.,
17
         375 F. App’x 705 (9th Cir. 2010) ................................................................................... 9
18
       Minebea Co., Ltd. v. Papst,
19
         231 F.R.D. 3 (D.D.C. 2005)................................................................................ 5, 10, 11
20
       Ortiz–Lopez v. Sociedad Espanola de Auxilio Mutuo Y Beneficiencia de Puerto Rico,
21
         248 F.3d 29 (1st Cir. 2001) ............................................................................................. 6
22
23     Seifert v. United States,
         2005 WL 3439010 (E.D. Cal. Dec. 14, 2005) .............................................................. 12
24
25     United States v. Figueroa–Lopez,
         125 F.3d 1241 (9th Cir. 1997) .................................................................................... 7, 8
26
       Yeti by Molly, Ltd. v. Deckers Outdoor Corp.,
27       259 F.3d 1101 (9th Cir. 2001) ................................................................................ 5, 6, 9
28
                                                                      ii
     Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 7 of 59 Page ID #:3102




 1
 2                                                       FEDERAL RULES
 3
       Fed. R. Civ. P. 26(a)(2) ....................................................................................................... 9
 4
       Fed. R. Civ. P. 26(a)(2)(A) ........................................................................................... 5, 12
 5
 6     Fed. R. Civ. P. 26(a)(2)(B) ............................................................................................. 3, 5
 7
       Fed. R. Civ. P. 26(a)(2)(C) ............................................................................................. 3, 5
 8
       Fed. R. Civ. P. 26(a)(2)(D) ................................................................................................. 5
 9
10     Fed. R. Civ. P. 26(e)............................................................................................................ 6
11
       Fed. R. Civ. P. 37 ................................................................................................................ 5
12
13     Fed. R. Civ. P. 37(c)(1) ................................................................................................... 5, 6

14     Fed. R. Civ. P. 56 .............................................................................................................. 10
15
       Fed. R. Evid. 701 .................................................................................................. 1, 6, 8, 12
16
17     Fed. R. Evid. 702 .......................................................................................................passim

18     Fed. R. Evid. 703 ................................................................................................................ 5
19
       Fed. R. Evid. 705 ................................................................................................................ 5
20
21
22
23
24
25
26
27
28
                                                                       iii
     Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 8 of 59 Page ID #:3103




 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2
 3     I.    INTRODUCTION
 4           A.    Nature of the Case
 5           Plaintiff (“the Government”) brought this action to enjoin Defendants, including
 6     California Stem Cell Treatment Center, Inc. (“CSCTC”) and Elliot Lander, M.D.
 7     (“Defendant Lander”), from violating the law and endangering patients. Pl.’s Mot. Summ.
 8     J. (“MSJ”) at 13-23. The Government moved for summary judgment on the grounds that
 9     there is no genuine issue of material fact as to whether Defendants violate the Federal
10     Food, Drug, and Cosmetic Act (“FDCA”) by manufacturing and delivering unapproved
11     experimental drugs, purportedly to treat a variety of serious diseases and conditions
12     (“Summary Judgment Motion”) (D.E. 45). The undisputed evidence and Defendants’
13     admissions demonstrate that Defendants’ products are both adulterated and misbranded
14     under the FDCA. The United States is thus entitled to judgment as a matter of law, and to
15     a permanent injunction barring Defendants from manufacturing and delivering their
16     unlawful products.
17           B.    Summary of the Argument
18           In support of their opposition to the Government’s Summary Judgment Motion
19     (“Opposition”), Defendants filed the Declaration of Elliot Lander, M.D. (“Lander
20     Declaration”) (D.E. 59-2). Although Defendant Lander was not designated to testify as
21     an expert in this matter, the Lander Declaration is replete with opinions and testimony of
22     a character that could only be admissible as “scientific, technical, or other specialized
23     knowledge within the scope of Rule 702.” See Fed. R. Evid. 701 (forbidding such opinion
24     testimony from a lay witness).
25           The Court should strike the Lander Declaration as an undisclosed expert opinion,
26     and should preclude Defendant Lander from offering expert testimony in this matter
27     because the deadlines for disclosing expert witnesses and completing expert discovery
28
                                                   1
     Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 9 of 59 Page ID #:3104




 1     closed months ago, on or shortly after May 20, 2019. Given Defendants’ failure to
 2     designate Defendant Lander as a non-retained expert during the expert witness discovery
 3     period—along with their failure to provide a summary of Defendant Lander’s facts and
 4     opinions in this matter—Defendants should not now be permitted to rely on the Lander
 5     Declaration in opposition to the Government’s Summary Judgment Motion.
 6           C.     Procedural Background
 7           In its original Scheduling Order (ECF No. 30), the Court set, inter alia, the
 8     following deadlines:
 9           • Deadline for Initial Designation of Expert Witnesses: April 22, 2019
10           • Deadline for Designation of Rebuttal Expert Witnesses: May 6, 2019
11           • All Discovery Cut-off: May 20, 2019
12           On April 19, 2019, Defendants filed an Ex Parte Application for Extension of
13     Time to Serve Expert Designations and Conduct Rebuttal Expert Depositions (“Ex Parte
14     Application”) (ECF No. 37). Defendants proposed a two-week extension of time to
15     serve initial expert designations, and a two-week extension of time to serve rebuttal
16     designations. Defendants further proposed that the All Discovery Cut-off would remain
17     unchanged, except that the deadline to conduct rebuttal expert depositions only would be
18     extended by three weeks. The Government did not oppose Defendants’ Ex Parte
19     Application, which the Court later granted. (ECF No. 38) Accordingly, Scheduling
20     Order deadlines were revised as follows:
21           • Deadline for Initial Designation of Expert Witnesses: May 6, 2019
22           • Deadline for Designation of Rebuttal Expert Witnesses: May 20, 2019
23           • All Discovery Cut-off: May 20, 2019
24                  o except Deadline to Conduct Rebuttal Expert Depositions: June 10, 2019
25
             On May 6, 2019, the parties exchanged their initial expert designations and expert
26
       reports in accordance with the Court’s revised schedule. The Government disclosed six
27
       U.S Food and Drug Administration (“FDA”) employee witnesses—namely, Doran Fink,
28
                                                   2
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 10 of 59 Page ID #:3105




 1   Christopher Joneckis, Larissa Lapteva, M.D., Randa F. Melhem, Karlton T. Watson, and
 2   Carolyn Yong (“Dr. Yong”)—none of whom were retained or specially employed to
 3   provide expert testimony in this case. For each of its six non-retained witnesses, the
 4   Government provided a detailed written report meeting the requirements of Federal Rule
 5   of Civil Procedure 26(a)(2)(B), even though such a report is not required for such non-
 6   retained witnesses under Rule 26(a)(2)(C). Sanders Decl. ISO Motion to Strike at ¶ 3.
 7          Defendants designated only one initial expert witness—a retained expert named
 8   Lola M. Reid, Ph.D (“Reid”). Defendants’ expert witness disclosure was accompanied
 9   by a written report which set forth, among other things, all the expert opinions that Reid
10   would express in this matter. Defendants did not designate Defendant Lander as an
11   initial expert witness on May 6, the date of the Court-ordered deadline. Neither did
12   Defendants produce a written report for Defendant Lander, nor provide a summary of
13   Defendant Lander’s facts and opinions on this date. See Sanders Decl. ISO Motion to
14   Strike at ¶ 4.
15          On May 20, 2019, the Government designated its rebuttal experts—Drs. Lapteva
16   and Yong—and timely produced detailed expert rebuttal reports from Drs. Lapteva and
17   Yong in compliance with the Court-ordered deadline. Defendants did not designate any
18   rebuttal witness or produce any rebuttal reports on this date. See Sanders Decl. ISO
19   Motion to Strike at ¶ 5. Discovery closed on this same date, with a limited exception for
20   the conduct of expert depositions.1
21          On June 6, 2019, Defendants took Dr. Yong’s deposition, as the Government’s
22   designated initial and rebuttal expert in this matter. See Sanders Decl. ISO Motion to
23   Strike at ¶ 6.
24          On June 7, 2019, the Government took the deposition of Lola M. Reid, Ph.D.—the
25
     1
26    Pursuant to a Joint Stipulation to Extend Deposition Deadline As To Two Expert Witnesses (ECF No.
     39) filed and granted on May 17, 2019, the parties had until June 10, 2019, to complete depositions of
27   Drs. Yong and Reid as initial experts in this matter. (ECF No. 40) Thus, June 10, 2019, ultimately
     became the deadline to conduct both initial and rebuttal expert depositions in this matter. All other
28   discovery remained closed as of May 20, 2019.
                                                       3
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 11 of 59 Page ID #:3106




 1   Defendants’ sole designated expert in this matter. See Sanders Decl. ISO Motion to
 2   Strike at ¶ 7.
 3          One month later, on July 8, 2019, the Government timely filed its Summary
 4   Judgment Motion. (ECF No. 45)
 5          On August 9, 2019, Defendants filed their Opposition to the Government’s
 6   Summary Judgment Motion (ECF No. 59). In support of their Opposition, Defendants
 7   attached the Lander Declaration (ECF No. 59-2), which disclosed for the first time
 8   Defendant Lander’s extensive opinion testimony that, to be admissible at all, would need
 9   to qualify as Rule 702 testimony based on “scientific, technical, or other specialized
10   knowledge.” Fed. R. Evid. 702 (Testimony by Expert Witnesses); cf. Lander Decl. at ¶¶
11   1-6. Defendants’ Opposition relies heavily on the Lander Declaration, using it to dispute
12   34 of the Government’s 68 Statements of Undisputed Fact, and citing it as the sole
13   evidence for 41 of Defendants’ 62 Statements of Additional Material Facts. See
14   generally Defs.’ Statement of Genuine Disputes of Material Fact (“SGD”) (ECF No. 59-
15   1).
16   II.    LEGAL ARGUMENT
17          A.        Exclusion Is the Appropriate Remedy for Failing to Fulfill the
18                    Required Expert Disclosure Requirements of Rule 26(a)
19          The purpose of the discovery process is to remove the element of surprise. Hickman
20   v. Taylor, 329 U.S. 495, 507 (1947); see also Greyhound Corp. v. Superior Court of
21   Merced Cty. (1961) 56 Ca1.2d 355, 376 (The purpose of the discovery statutes are to
22   “safeguard against surprise” and to “do away with the sporting theory of litigation—
23   namely, surprise at trial.”) (internal quotations omitted). This purpose is accomplished by
24   requiring parties to comply with all applicable discovery rules before trial, and by
25   sanctioning discovery abuses to ensure that no party benefits—whether at trial, at a
26   hearing, or on a motion—from its failure to comply with those discovery rules.
27          It is indisputable that expert opinions are relevant information and should be
28
                                                   4
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 12 of 59 Page ID #:3107




 1   disclosed in the course of discovery. Indeed, Rule 26 of the Federal Rules of Civil
 2   Procedure mandates that “a party must disclose to the other parties the identity of any
 3   witness it may use at trial to present evidence under Federal Rules of Evidence 702, 703,
 4   or 705.” Fed. R. Civ. P. 26(a)(2)(A). This mandatory disclosure of expert witnesses must
 5   also be accompanied by: (1) for retained or specially employed experts: a written report,
 6   prepared and signed by the witness, containing a complete statement of all opinions the
 7   witness will express and the basis and reasons therefor or (2) for all other experts:
 8   disclosure of the subject matter on which the witness is expected to present evidence under
 9   Federal Rules of Evidence 702, 703, or 705, and a summary of the facts and opinions to
10   which the witness is expected to testify. Fed. R. Civ. P. 26(a)(2)(B)-(C). Parties must
11   make these mandatory expert disclosures at the times and in the sequence that the Court
12   orders. Fed. R. C. P. 26(a)(2)(D) (emphasis added).
13         The central purposes of the mandatory expert disclosure requirement are to “prevent
14   unfair surprise at trial and to permit the opposing party to prepare rebuttal reports, to
15   depose the expert in advance of trial, and to prepare for depositions and cross-examination
16   at trial.” Minebea, 231 F.R.D. at 5-6. The Rule is designed to prevent experts from “lying
17   in wait” to express new opinions at the last minute, thereby denying the opposing party
18   the opportunity to depose the expert on the information or closely examine the expert’s
19   testimony. Id. at 6.
20         It is Rule 37(c)(1) that “gives teeth to these requirements” by forbidding the use of
21   any witness or information “required to be disclosed by Rule 26(a) that is not properly
22   disclosed.” See Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th
23   Cir. 2001); Fed. R. Civ. P. 37(c)(1). This “self-executing” and “automatic” sanction is
24   intended to provide “a strong inducement for disclosure of material that the disclosing
25   party would expect to use as evidence, whether at a trial, at a hearing, or on a motion, such
26   as one under Rule 56.” Fed. R. Civ. P. 37 Advisory Committee’s Note (1993). This is
27   because “[p]arties, aware of the ‘self-executing’ and ‘automatic’ nature of Rule 37(c)(1)
28
                                                  5
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 13 of 59 Page ID #:3108




 1   sanctions, have a right to expect that only disclosed witnesses will be used to support the
 2   disclosing party’s claims and defenses.” Guzman v. Bridgepoint Educ., Inc., 305 F.R.D.
 3   594, 604 (S.D. Cal. 2015); see also Fed. R. Civ. P. 26(e). For that reason, a party who,
 4   without substantial justification, fails to properly disclose its experts, and their required
 5   expert reports or summaries, is barred from introducing as evidence both the undisclosed
 6   witness and the information. Fed R. Civ. P. 37(c)(1). Such a failure to abide by the
 7   discovery principles is so serious that courts have upheld the use of the sanction even when
 8   a litigant’s entire cause of action or defense has been precluded. Yeti by Molly, 259 F.3d
 9   at 1106 (citing approvingly Ortiz–Lopez v. Sociedad Espanola de Auxilio Mutuo Y
10   Beneficiencia de Puerto Rico, 248 F.3d 29, 35 (1st Cir. 2001) (although the exclusion of
11   an expert would prevent plaintiff from making out a case and was “a harsh sanction to be
12   sure,” it was “nevertheless within the wide latitude of” Rule 37(c)(1))).
13         B.     Defendants Should Not Be Permitted to Introduce and Rely Upon
14                Undisclosed Expert Witness Testimony to Avoid Summary Judgment
15         To determine whether the Lander Declaration should be excluded under Rule
16   37(c)(1), the Court must determine three things: (1) whether Defendant Lander’s
17   testimony goes beyond the scope of lay witness opinion testimony, and is therefore
18   expert testimony under Rules 701 and 702 of the Federal Rules of Evidence; (2) whether
19   Defendants failed to disclose Defendant Lander as an expert witness, as required by Rule
20   26 of the Federal Rules of Civil Procedure; and (3) whether Defendants’ failure to
21   disclose was “substantially justified or harmless.” Yeti by Molly, 259 F.3d at 1106.
22                1.     The Lander Declaration Goes Beyond the Scope of Permissible
23                       Lay Witness Opinion Testimony
24         The Lander Declaration purports to be lay witness testimony. But there can be no
25   question that virtually every paragraph of the Lander Declaration exceeds the scope of
26   permissible lay witness testimony. Evidence Rule 701 states, in relevant part, that “[i]f a
27   witness is not testifying as an expert, testimony in the form of an opinion is limited to one
28
                                                  6
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 14 of 59 Page ID #:3109




 1   that is . . . (c) not based on scientific, technical, or other specialized knowledge within the
 2   scope of Rule 702.”2 Fed. R. Evid. 701.
 3          Although a lay witness may testify based on their own experience, lay witness
 4   observations and opinions must be “common”—meaning that they must be based on
 5   common observations or experience, and must not require expertise. See Humboldt
 6   Baykeeper v. Union Pac. R. Co., No. C 06-02560 JSW, 2010 WL 2179900, at *1 (N.D.
 7   Cal. May 27, 2010); United States v. Figueroa–Lopez, 125 F.3d 1241, 1246 (9th Cir. 1997)
 8   (holding that opinion by lay witness on observations that were not “common,” but required
 9   demonstrable expertise, was improper lay witness testimony). However, even a cursory
10   review of the Lander Declaration reveals that substantial portions thereof go beyond the
11   scope of permissibly lay witness opinion testimony, as Defendant Lander purports to
12   testify to matters of expertise beyond “common” observations or experience.                         See
13   Humboldt, 2010 WL 2179900 at *1; Lander Decl. ¶¶ 7-29. For example, Defendant
14   Lander testifies regarding a range of scientific, technical, or highly specialized topics,
15   including: the enzymatic dissociation of tissue (¶ 7), the cellular composition of adipose
16   tissue (¶ 8), the effect of centrifugation on the biological properties of cells (¶ 9), the effect
17   of collagenase on the phenotypic traits and biological properties of cells—even attaching
18   and citing two scientific publications in support of his opinion (¶ 10), autologous cell
19   transplants (¶ 11), scientific literature supporting his opinions about the lack of substantive
20   alteration of cells—even attaching and citing to four scientific publications (¶ 12), a
21   scientific publication on the impact of collagenase on the viability, yield, and
22   differentiation of cells—even attaching and citing to such publication (¶ 13), the effect of
23   2
      By contrast, Evidence Rule 702 states that a “witness who is qualified as an expert by knowledge, skill,
24   experience, training, or education may testify in the form of an opinion or otherwise if:

25          (a) the expert's scientific, technical, or other specialized knowledge will help the
            trier of fact to understand the evidence or to determine a fact in issue; (b) the
26          testimony is based on sufficient facts or data; (c) the testimony is the product of
            reliable principles and methods; and (d) the expert has reliably applied the
27          principles and methods to the facts of the case.”
            Fed. R. Evid. 702.
28
                                                          7
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 15 of 59 Page ID #:3110




 1   cell isolation on the DNA and biologic features of cells (¶ 14), requirements for the
 2   strength, quality, and purity of drugs (¶ 15), his administration of stromal and vascular
 3   cells to patients (¶ 16), the alteration of tissues and cells as performed in “thousands of
 4   surgeries every day” by surgeons generally (¶ 17), the routine work of surgeons generally
 5   (¶ 18), FDA regulation of centrifugated bone marrow (¶ 19), intra-operative surgical use
 6   of autologous fat to repair dural brain defects (¶ 20), vein and artery grafts (¶ 21),
 7   publication of his own safety and efficacy studies in peer-reviewed scientific literature—
 8   even attaching such publication in support of his opinion (¶ 22), analysis of adverse event
 9   data for intra-articular injections and intravenous infusions for orthopedic and non-
10   orthopedic conditions (¶ 23), the scientific literature’s purported confirmation of the safety
11   of autologous treatment with mesenchymal stem cell transplants—even attaching and
12   citing to nine scientific publication in support of his opinion (¶ 24), the compliance of his
13   operation rooms with California State Medical Board health and safety standards (¶ 25),
14   his opinion on the causation of adverse events associated Defendants’ administration of
15   stromal and vascular cells (¶ 26), Institutional Review Board (IRB) assessments of the link
16   between Defendants’ administration of stromal and vascular cells and associated adverse
17   events (¶ 27), his interpretation of patient medical records (¶ 28), and an overview of the
18   scientific and medical knowledge, skill, experience, and training that permits him to
19   provide the opinions and conclusions expressed in the Lander Declaration (¶¶ 1-6, 29).
20         There can be no doubt that the opinions in the Lander Declaration require a high
21   level of expertise and “scientific, technical, or other specialized knowledge.” Fed. R. Evid.
22   701. Defendant Lander’s testimony does not “result from a process of reasoning familiar
23   in everyday life,” but rather “a process of reasoning which can only be mastered by
24   specialists in the field.” See id. Advisory Committee’s Note (2000). Because such
25   opinions and conclusions are not based on common observations or experience, but instead
26   “demonstrable expertise,” Figueroa–Lopez, 125 F.3d at 1246 such testimony goes beyond
27   the scope of lay witness opinion testimony under Evidence Rules 701 and 702 and, thus,
28
                                                   8
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 16 of 59 Page ID #:3111




 1   constitutes expert witness testimony.
 2               2.     Defendant Lander Was Not Disclosed as an Expert Witness
 3                      Under Rule 26
 4         As explained in the Procedural Background section, supra, Defendants have never
 5   disclosed Defendant Lander as an expert witness in this matter. Defendants’ Rule 26(a)(1)
 6   Initial Disclosures, which were served on the Government on September 24, 2018, and
 7   which have not been amended or supplemented since, disclose only three lay witnesses by
 8   name (namely, Defendant Lander, Defendant Mark Berman, and Sean Berman) and no
 9   expert witnesses are identified.    Defendant Lander is merely identified as having
10   discoverable information regarding “the stromal vascular fraction (“SVF”) procedure,
11   including the use of SVF, and information regarding the SVF procedure” and “FDA
12   Inspections of CSCTC facilities.” See Sanders Decl. ISO Motion to Strike at ¶ 2, Exh. A.
13   There is no mention of Defendant Lander’s intention to serve as an expert witness in this
14   case, nor is there any fair notice—let alone a summary—of the litany of scientific,
15   technical, and highly specialized topics on which Defendant Lander has belatedly opined.
16         Because Defendants did not properly disclose Defendant Lander as an expert
17   witness and failed to provide a written expert report or even a summary of the facts and
18   opinions to which Defendant Lander was expected to testify—and because the expert
19   discovery cut-off date in this action passed more than three months ago—Defendants
20   clearly failed to comply with Federal Rule of Civil Procedure 26(a)(2).
21               3.     Defendants’ Failure to Timely Disclose Defendant Lander as a
22                      Non-Retained Expert Witness Is Neither Justified Nor Harmless
23         Excluding Defendants’ expert evidence as a sanction for their failure to timely
24   disclose Defendant Lander as an expert witness is automatic and mandatory unless
25   Defendants can show the violation is either justified or harmless. See Carson Harbor
26   Village, Ltd. v. Unocal Corp., 2003 WL 22038700, *2 (C.D. Cal. 2003) (internal quotes
27   and citation omitted). The Ninth Circuit has provided factors that may be used to “guide
28
                                                 9
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 17 of 59 Page ID #:3112




 1   a district court in determining whether a violation of a discovery deadline is justified or
 2   harmless”, including “(1) prejudice or surprise to the party against whom the evidence is
 3   offered; (2) the ability of that party to cure the prejudice; (3) the likelihood of disruption
 4   of the trial; and (4) bad faith or willfulness involved in not timely disclosing the evidence.”
 5   Lanard Toys Ltd. v. Novelty, Inc., 375 F. App’x 705, 713 (9th Cir. 2010). Here, the burden
 6   is on the Defendants, as the party facing exclusion of its expert’s testimony, to prove the
 7   delay was justified or harmless. Yeti by Molly, 259 F.3d at 1107.
 8          An assessment of the foregoing factors confirms that Defendants’ failure to comply
 9   with Rule 26(a) disclosures obligations mandates preclusion of Defendant Lander’s expert
10   declaration and testimony. See, e.g., Evans v. DSW, Inc., 2:16-cv-03791 JGB (SPx), 2018
11   WL 6920674, at *6 n. 2 (C.D. Cal. Aug. 17, 2018) (sustaining plaintiff’s objection to and
12   excluding an expert report where defendants had failed to designate the individual as an
13   expert prior to relying on his report, and failed to produce the expert report to plaintiff in
14   discovery). If this Court were to hold otherwise—despite Defendants’ failure to designate
15   Defendant Lander as an expert witness before the close of discovery, and concomitant
16   failure to provide a written report or summary of the facts and opinions to which Defendant
17   Lander was expected to testify—the Government will be irreparably prejudiced because it
18   (1) was unfairly surprised by the Lander Declaration and Defendants’ intention to have
19   Defendant Lander testify to the facts and opinions set forth therein, (2) was prevented from
20   conducting additional expert discovery in preparation of trial, (3) was induced to submit a
21   complex Summary Judgment Motion 3 without notice of Defendants’ incomplete expert
22   discovery, and (4) is forced to try to meet Defendant Lander’s newly disclosed expert
23   testimony by way of the Government’s reply briefing, without the benefit of having
24
     3
25    The Government’s decision regarding whether and when to file its Summary Judgment Motion in this
     case was not a trivial matter. Indeed, this Court’s Standing Order only permits the Government to file
26   one motion for summary judgment in this case. (ECF No. 10 at ¶ 12) (“No party may file more than one
     motion pursuant to Fed. R. Civ. P. 56”). The Government has every right to expect that it could file its
27   Summary Judgment Motion after the close of discovery, without the “unfair surprise” of one of the named
     Defendants in this case “lying in wait” to express expert opinions at the last minute. See Minebea, 231
28   F.R.D. at 6.
                                                       10
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 18 of 59 Page ID #:3113




 1   prepared rebuttal reports to Defendant Lander, having deposed Defendant Lander in
 2   advance of moving for summary judgment, or having prepared to cross-examine
 3   Defendant Lander on his scientific, technical, or other specialized knowledge in the
 4   unlikely event of a trial. But this is precisely the situation that the Federal Rules of Civil
 5   Procedure and the Federal Rules of Evidence seek to prohibit.
 6         Defendants’ baffling decision to wait until their Opposition to a pending Summary
 7   Judgment Motion to disclose that they, in fact, have a second expert witness does not leave
 8   Plaintiff with the practical “ability to cure the prejudice” caused, and the delays occasioned
 9   by Defendants’ untimely disclosure would certainly result in a “disruption of the trial.”
10   Indeed, to allow Defendants to put forward a brand new expert now—after the submission
11   of the Government’s briefing on the Motion for Summary Judgment—would necessitate
12   either reopening discovery or permitting Defendants to force a trial by ambush. Neither
13   option is acceptable.
14         Moreover, it is unclear to the Government why Defendants chose not to disclose
15   that one of the named Defendants in this case was planning to provide such lengthy—and
16   in Defendants’ view, material—expert testimony. See generally Defs.’ SGD (ECF No.
17   59-1). Defendants had ample time to designate Defendant Lander as an initial or rebuttal
18   expert before discovery closed in this matter. In fact, Defendants’ Ex Parte Application
19   requested—and the Government did not oppose—two week continuances of the respective
20   deadlines to serve both initial and rebuttal expert designations. (ECF No. 37). Even with
21   that additional time, Defendants failed to make the required disclosure regarding
22   Defendant Lander. Defendants designated one and only one expert—Lola M. Reid,
23   Ph.D—in this matter, and the Government was entitled to rely on that information in
24   conducting discovery and formulating its Summary Judgment Motion.
25         Furthermore, Defendants cannot justify their failure to comply with Rule 26(a)
26   obligations by claiming that Defendant Lander is a “non-retained” expert. The expert
27   disclosure requirements of Rule 26 apply with equal force even if the witness is a non-
28
                                                  11
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 19 of 59 Page ID #:3114




 1   retained expert. Such is the lesson of Humboldt, 2010 WL 2179900, at *1. In Humboldt,
 2   the defendants attempted to avoid the Rule 26(a) requirements by arguing that certain
 3   witnesses were “non-retained” experts and thus, could express expert opinions based on
 4   their percipient knowledge. Id. at 4. However, the court flatly rejected this argument and
 5   reasoned that pursuant to a plain reading of Federal Rule of Evidence 701, lay witnesses
 6   may testify upon their experience, but they may not provide opinions “based on scientific,
 7   technical, or other specialized knowledge within Rule 702.” The purpose of this gate-
 8   keeping limitation is “to eliminate the risk that the reliability requirements set forth in Rule
 9   702 will be evaded through the simple expedient of proffering an expert in lay witness
10   clothing.” See id. at 4-5. Thus, “[t]he mere percipience of a witness to the facts on which
11   he wishes to tender an opinion does not trump Rule 702.” The court further stated that
12   where “the proposed testimony of a non-retained expert witness identified pursuant to Rule
13   26(a)(2)(A) will exceed the scope the scope of the individual’s percipient knowledge and
14   ventures into more general expert testimony, a report will be required.” 4         Id. (citation
15   omitted).
16         In light of the foregoing, it matters not whether the lack of a timely expert disclosure
17   regarding Defendant Lander was a willful decision by Defendants or merely an oversight.
18   Either way, Defendants’ unjustified “failure to turn over expert reports cannot be described
19   as harmless, particularly when the time for discovery has elapsed.” See Seifert v. United
20   States, No. CIV–S–04–0553DFLGGH, 2005 WL 3439010, at *1 (E.D. Cal. Dec. 14, 2005)
21   (granting a party’s motion to exclude expert testimony when the proponent of the expert
22   testimony violated Rule 26(a)(2) and the expert cut-off date had passed). The only way to
23   avoid prejudice to the Government is to exclude any expert declaration or other testimony
24   by Defendant Lander.
25                                         CONCLUSION
26         A review of the Lander Declaration and Defendants’ Opposition confirms that
27   4
       Here, Defendants did not even identify Defendant Lander as a non-retained expert in their Rule
28   26(a)(2)(A) disclosures.
                                                   12
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 20 of 59 Page ID #:3115




 1   Defendants seek to have Defendant Lander testify on matters based on his expertise, and
 2   not merely his percipient observations.        But Defendants’ failure to timely disclose
 3   Defendant Lander as an expert witness is neither harmless nor justified. Exclusion of
 4   Defendant Lander’s improper expert testimony—which requires striking the Lander
 5   Declaration in its entirety, including the attached exhibits—is the only appropriate remedy
 6   for Defendants’ blatant failure to fulfill their expert disclosure obligations under Rule
 7   26(a), despite being granted an additional month to do just that. Anything less would, in
 8   essence, endorse “trial by ambush” tactics.
 9
10
     DATED: September 24, 2019                     Respectfully Submitted,
11
12                                                 JOSEPH H. HUNT
                                                   Assistant Attorney General
13
                                                   DAVID M. MORRELL
14                                                 Deputy Assistant Attorney General
                                                   Civil Division
15
                                                   GUSTAV W. EYLER
16                                                 Director
                                                   Consumer Protection Branch
17
18                                                 /s/ Natalie N. Sanders
                                                   NATALIE N. SANDERS
19                                                 Trial Attorney
                                                   Consumer Protection Branch
20
                                                   Counsel for United States of America
21
22
23
24
     Of Counsel:
25
     ROBERT P. CHARROW
26   General Counsel
27   STACY CLINE AMIN
     Chief Counsel
28   Food and Drug Administration
                                                   13
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 21 of 59 Page ID #:3116




 1   Deputy General Counsel
     Department of Health and Human Services
 2
     PERHAM GORJI
 3   Deputy Chief Counsel for Litigation
 4   MICHAEL SHANE
     Associate Chief Counsel for Enforcement
 5   United States Food and Drug Administration
     Office of the Chief Counsel
 6   White Oak 31, Room 4554
     10903 New Hampshire Avenue
 7   Silver Spring, MD 20993-0002
     Telephone: 301-796-8593
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            14
Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 22 of 59 Page ID #:3117




                         EXHIBIT A
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 23 of 59 Page ID #:3118




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID M. MORRELL
     Deputy Assistant Attorney General
 3   GUSTAV W. EYLER
 4   Director
     Consumer Protection Branch
 5   NATALIE N. SANDERS
     Trial Attorney
 6          Consumer Protection Branch
 7          U.S. Department of Justice
                  450 5th Street, NW, Suite 6400-South
 8                Washington, D.C. 20530
                  Telephone: (202) 598-2208
 9                Facsimile: (202) 514-8742
                  E-mail: Natalie.N.Sanders@usdoj.gov
10   Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12
                             UNITED STATES DISTRICT COURT
13
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                    EASTERN DIVISION
15
     UNITED STATES OF AMERICA,               No. 5:18-CV-01005-JBG-KKx
16
                Plaintiff,
17                                           PLAINTIFF’S EVIDENTIARY
                       v.                    OBJECTIONS TO THE DECLARATION
18                                           OF ELLIOT LANDER, M.D. SUBMITTED
   CALIFORNIA STEM CELL                      IN SUPPORT OF DEFENDANTS’
19 TREATMENT CENTER, INC.,                   OPPOSITION TO PLAINTIFF’S MOTION
   et al.                                    FOR SUMMARY JUDGMENT
20
           Defendants.                       Hearing Date: December 9, 2019
21                                           Hearing Time: 9:00 a.m.
                                             Courtroom:    Riverside Courthouse
22                                                         3470 Twelfth Street
23                                                         Riverside, CA 92501
                                                           Courtroom 1, 2nd Floor
24
                                             Hon. Jesus G. Bernal
25
26
27
28
                                              16
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 24 of 59 Page ID #:3119




 1                                      INTRODUCTION
 2          Plaintiff United States of America (“the Government”) respectfully directs the
 3   Court’s attention to Plaintiff’s Notice of Motion and Motion to Strike the Declaration of
 4   Elliot Lander, M.D. Submitted In Support of Defendants’ Opposition to Plaintiff’s Motion
 5   for Summary Judgment (“Motion to Strike”), which such Motion to Strike is concurrently
 6   filed herewith.
 7          Although Defendants did not designate Elliot Lander, M.D. (“Defendant Lander”)
 8   as an expert witness in this case, see Pl.’s Mot. to Strike at 6-8, 12-13, the Lander
 9   Declaration is replete with opinions and testimony of a character that could only be
10   admissible as “scientific, technical, or other specialized knowledge within the scope of
11   Rule 702.” See Fed. R. Evid. 701 (forbidding such opinion testimony from a lay witness).
12   The Court should strike the Lander Declaration as an undisclosed expert opinion, and
13   should preclude Defendant Lander from offering expert testimony in this matter. Given
14   Defendants’ failure to designate Defendant Lander as a non-retained expert during the
15   expert witness discovery period—along with their failure to provide a summary of
16   Defendant Lander’s facts and opinions in this matter as required by Federal Rule of Civil
17   Procedure 26(a)(2)(C)—Defendants should not now be permitted to rely on the Lander
18   Declaration in opposition to the Government’s Summary Judgment Motion.
19           Notwithstanding the foregoing, and in an effort to comply with Federal Rules of
20   Civil Procedure 56(c)(2) and paragraph 12 of the Court’s Standing Order, the Government
21   also hereby objects to portions of the Lander Declaration submitted in support of
22   Defendants’ Opposition to the Government’s Motion for Summary Judgment (Dkt. No.
23   48).
24          The following objections are made in accordance with paragraph 12(b) of this
25   Court’s Standing Order, which limits objections to the items identified in the separate
26   Statement of Additional Material Fact. However, the fact that these evidentiary
27   objections do not address other portions of the Lander Declaration is not intended to
28
                                                 17
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 25 of 59 Page ID #:3120




1    imply that those portions are admissible and/or appropriate testimony. (In fact, the
2    Government objects that every “additional fact” citing the Lander Declaration is, at best,
3    hearsay because the declaration is inadmissible opinion testimony.) Thus, the
4    Government reserves the right to object to the remainder of the Lander Declaration on
5    separate motion, as appropriate.
6             Moreover, the Government understands that “objections to evidence on the ground
7    that it is irrelevant, speculative, and/or argumentative, or that it constitutes an improper
8    legal conclusion” are all “redundant” and “duplicative of the summary judgment
9    standard itself.” Burch v. Regents of Univ. of California, 433 F. Supp. 2d 1110, 1119
10   (E.D. Cal. 2006). The Government further understands that evidentiary objections
11   asserting that Defendants’ evidence does not support the proffered fact is likewise
12   improper. Accordingly, the Government has refrained from raising such objections
13   below, without waiving or conceding these points generally.
14
15                          SPECIFIC EVIDENTIARY OBJECTIONS
16      AM
                           Additional Fact                            Objection
17    Fact No.
18                 Cells are the smallest and most      (i) Improper Expert Testimony, FRE
19        1        basic functional structural units    702
                   in the human body.                   scientific, technical, or specialized
20                                                      testimony prohibited from a non-expert
21                 Lander Decl. ¶ 7.                    declarant who was not identified as an
                                                        expert pursuant to FRCP 26(a)(2) (see
22                                                      Pl.’s Motion to Strike Lander Decl.)
23
                                                        (ii) Improper Lay Testimony, FRE
24                                                      602, 701
25                                                      exceeds scope of permissible lay
                                                        testimony; declarant was not identified
26                                                      as an expert pursuant to FRCP 26(a)(2)
27                                                      (see Pl.’s Motion to Strike Lander
                                                        Decl.), thus any opinion testimony must
28
                                                   18
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 26 of 59 Page ID #:3121




 1     AM
                       Additional Fact                              Objection
 2   Fact No.
 3                                                   be non-scientific and limited to his
 4                                                   personal knowledge, Boyd v. City of
                                                     Oakland, 458 F.Supp.2d 1015, 1023-25
 5                                                   (N.D. Cal. 2006); Bank Melli Iran v.
 6                                                   Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                     1995); Barthelemy v. Air Lines Pilots
 7                                                   Ass’n, 897 F.2d 999, 1017 (9th Cir.
 8                                                   1990)

 9                                                   (iii) Hearsay, FRE 801(c)
10                                                   statement offered for truth of the matter
                                                     asserted; no exception applies;
11                                                   statement unsupported by admissible
12                                                   evidence in the record
13      2       Every organ and tissue in the        (i) Improper Expert Testimony, FRE
14              human body is comprised of           702
                cells.                               scientific, technical, or specialized
15                                                   testimony prohibited from a non-expert
16              Lander Decl. ¶ 7.                    declarant who was not identified as an
                                                     expert pursuant to FRCP 26(a)(2) (see
17                                                   Pl.’s Motion to Strike Lander Decl.)
18
                                                     (ii) Improper Lay Testimony, FRE
19                                                   602, 701
20                                                   exceeds scope of permissible lay
                                                     testimony; declarant was not identified
21                                                   as an expert pursuant to FRCP 26(a)(2)
22                                                   (see Pl.’s Motion to Strike Lander
                                                     Decl.), thus any opinion testimony must
23                                                   be non-scientific and limited to his
24                                                   personal knowledge, Boyd v. City of
                                                     Oakland, 458 F.Supp.2d 1015, 1023-25
25                                                   (N.D. Cal. 2006); Bank Melli Iran v.
26                                                   Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                     1995); Barthelemy v. Air Lines Pilots
27
28
                                                19
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 27 of 59 Page ID #:3122




 1     AM
                        Additional Fact                            Objection
 2   Fact No.
 3                                                  Ass’n, 897 F.2d 999, 1017 (9th Cir.
 4                                                  1990)

 5                                                  (iii) Hearsay, FRE 801(c)
 6                                                  statement offered for truth of the matter
                                                    asserted; no exception applies;
 7                                                  statement unsupported by admissible
 8                                                  evidence in the record

 9      3       Surgeons routinely work on          (i) Improper Expert Testimony, FRE
10              both tissues and cells that make    702
                up tissues.                         scientific, technical, or specialized
11                                                  testimony prohibited from a non-expert
12              Lander Decl. ¶ 7.                   declarant who was not identified as an
                                                    expert pursuant to FRCP 26(a)(2) (see
13                                                  Pl.’s Motion to Strike Lander Decl.)
14
                                                    (ii) Improper Lay Testimony, FRE
15                                                  602, 701
16                                                  exceeds scope of permissible lay
                                                    testimony; declarant was not identified
17                                                  as an expert pursuant to FRCP 26(a)(2)
18                                                  (see Pl.’s Motion to Strike Lander
                                                    Decl.), thus any opinion testimony must
19                                                  be non-scientific and limited to his
20                                                  personal knowledge, Boyd v. City of
                                                    Oakland, 458 F.Supp.2d 1015, 1023-25
21                                                  (N.D. Cal. 2006); Bank Melli Iran v.
22                                                  Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                    1995); Barthelemy v. Air Lines Pilots
23                                                  Ass’n, 897 F.2d 999, 1017 (9th Cir.
24                                                  1990)
25                                                  (iii) Hearsay, FRE 801(c)
26                                                  statement offered for truth of the matter
                                                    asserted; no exception applies;
27
28
                                               20
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 28 of 59 Page ID #:3123




 1     AM
                        Additional Fact                             Objection
 2   Fact No.
 3                                                   statement unsupported by admissible
 4                                                   evidence in the record

 5      4       Surgery universally involves         (i) Improper Expert Testimony, FRE
 6              dissection (separation) of tissues   702
                and now technologically has          scientific, technical, or specialized
 7              evolved to the point where           testimony prohibited from a non-expert
 8              surgeons can isolate individual      declarant who was not identified as an
                cells.                               expert pursuant to FRCP 26(a)(2) (see
 9                                                   Pl.’s Motion to Strike Lander Decl.)
10              Lander Decl. ¶ 18.
                                                     (ii) Improper Lay Testimony, FRE
11                                                   602, 701
12                                                   exceeds scope of permissible lay
                                                     testimony; declarant was not identified
13                                                   as an expert pursuant to FRCP 26(a)(2)
14                                                   (see Pl.’s Motion to Strike Lander
                                                     Decl.), thus any opinion testimony must
15                                                   be non-scientific and limited to his
16                                                   personal knowledge, Boyd v. City of
                                                     Oakland, 458 F.Supp.2d 1015, 1023-25
17                                                   (N.D. Cal. 2006); Bank Melli Iran v.
18                                                   Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                     1995); Barthelemy v. Air Lines Pilots
19                                                   Ass’n, 897 F.2d 999, 1017 (9th Cir.
20                                                   1990)
21                                                   (iii) Hearsay, FRE 801(c)
22                                                   statement offered for truth of the matter
                                                     asserted; no exception applies;
23                                                   statement unsupported by admissible
24                                                   evidence in the record
25
        5       Dissected tissues and cells can   (i) Improper Expert Testimony, FRE
26              then be surgically relocated and 702
                re-purposed to other parts of the scientific, technical, or specialized
27
                                                  testimony prohibited from a non-expert
28
                                                21
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 29 of 59 Page ID #:3124




 1     AM
                        Additional Fact                               Objection
 2   Fact No.
 3              patient’s body in the operating        declarant who was not identified as an
 4              room.                                  expert pursuant to FRCP 26(a)(2) (see
                                                       Pl.’s Motion to Strike Lander Decl.)
 5              Lander Decl. ¶ 18.
 6                                                     (ii) Improper Lay Testimony, FRE
                                                       602, 701
 7                                                     exceeds scope of permissible lay
 8                                                     testimony; declarant was not identified
                                                       as an expert pursuant to FRCP 26(a)(2)
 9                                                     (see Pl.’s Motion to Strike Lander
10                                                     Decl.), thus any opinion testimony must
                                                       be non-scientific and limited to his
11                                                     personal knowledge, Boyd v. City of
12                                                     Oakland, 458 F.Supp.2d 1015, 1023-25
                                                       (N.D. Cal. 2006); Bank Melli Iran v.
13                                                     Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
14                                                     1995); Barthelemy v. Air Lines Pilots
                                                       Ass’n, 897 F.2d 999, 1017 (9th Cir.
15                                                     1990)
16
                                                       (iii) Hearsay, FRE 801(c)
17                                                     statement offered for truth of the matter
18                                                     asserted; no exception applies;
                                                       statement unsupported by admissible
19                                                     evidence in the record
20
        6       Cal. Stem Cell’s SVF Surgical          (i) Improper Expert Testimony, FRE
21              Procedure involves the                 702
22              relocation of a patient’s own          scientific, technical, or specialized
                SVF cells during a single, rather      testimony prohibited from a non-expert
23              simple outpatient surgical             declarant who was not identified as an
24              procedure, performed at a Cal.         expert pursuant to FRCP 26(a)(2) (see
                Stem Cell clinic by a licensed         Pl.’s Motion to Strike Lander Decl.)
25              healthcare professional.
26                                                     (ii) Improper Lay Testimony, FRE
                Lander Decl. ¶ 8.                      602, 701
27
28
                                                  22
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 30 of 59 Page ID #:3125




 1     AM
                        Additional Fact                              Objection
 2   Fact No.
 3                                                    exceeds scope of permissible lay
 4                                                    testimony; declarant was not identified
                                                      as an expert pursuant to FRCP 26(a)(2)
 5                                                    (see Pl.’s Motion to Strike Lander
 6                                                    Decl.), thus any opinion testimony must
                                                      be non-scientific and limited to his
 7                                                    personal knowledge, Boyd v. City of
 8                                                    Oakland, 458 F.Supp.2d 1015, 1023-25
                                                      (N.D. Cal. 2006); Bank Melli Iran v.
 9                                                    Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
10                                                    1995); Barthelemy v. Air Lines Pilots
                                                      Ass’n, 897 F.2d 999, 1017 (9th Cir.
11                                                    1990)
12
                                                      (iii) Hearsay, FRE 801(c)
13                                                    statement offered for truth of the matter
14                                                    asserted; no exception applies;
                                                      statement unsupported by admissible
15                                                    evidence in the record
16
        8       SVF, or stromal vascular              (i) Improper Expert Testimony, FRE
17              fraction, is the naturally            702
18              occurring cellular part of the        scientific, technical, or specialized
                adipose tissue that does not          testimony prohibited from a non-expert
19              contain the adipocytes (fat           declarant who was not identified as an
20              cells).                               expert pursuant to FRCP 26(a)(2) (see
                                                      Pl.’s Motion to Strike Lander Decl.)
21              Lander Decl. ¶ 9.
22                                                    (ii) Improper Lay Testimony, FRE
                                                      602, 701
23                                                    exceeds scope of permissible lay
24                                                    testimony; declarant was not identified
                                                      as an expert pursuant to FRCP 26(a)(2)
25                                                    (see Pl.’s Motion to Strike Lander
26                                                    Decl.), thus any opinion testimony must
                                                      be non-scientific and limited to his
27                                                    personal knowledge, Boyd v. City of
28
                                                 23
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 31 of 59 Page ID #:3126




 1     AM
                        Additional Fact                              Objection
 2   Fact No.
 3                                                    Oakland, 458 F.Supp.2d 1015, 1023-25
 4                                                    (N.D. Cal. 2006); Bank Melli Iran v.
                                                      Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
 5                                                    1995); Barthelemy v. Air Lines Pilots
 6                                                    Ass’n, 897 F.2d 999, 1017 (9th Cir.
                                                      1990)
 7
 8                                                    (iii) Hearsay, FRE 801(c)
                                                      statement offered for truth of the matter
 9                                                    asserted; no exception applies;
10                                                    statement unsupported by admissible
                                                      evidence in the record
11
12      9       SVF itself contains a population      Correct citation is: Lander Decl. ¶ 8.
                comprised of multiple cell types
13              naturally found in adipose (fat)      (i) Improper Expert Testimony, FRE
14              tissue; these include                 702
                mesenchymal stem cells,               scientific, technical, or specialized
15              hematopoietic cells,                  testimony prohibited from a non-expert
16              lymphocytes, early                    declarant who was not identified as an
                (progenitors) and mature              expert pursuant to FRCP 26(a)(2) (see
17              lineage stages of endothelial         Pl.’s Motion to Strike Lander Decl.)
18              cells, pericytes (also called peri-
                vascular cells), smooth muscle        (ii) Improper Lay Testimony, FRE
19              cells, and fibroblasts (also          602, 701
20              called stroma) among other            exceeds scope of permissible lay
                cells.                                testimony; declarant was not identified
21                                                    as an expert pursuant to FRCP 26(a)(2)
22              Lander Decl. ¶ 9.                     (see Pl.’s Motion to Strike Lander
                                                      Decl.), thus any opinion testimony must
23                                                    be non-scientific and limited to his
24                                                    personal knowledge, Boyd v. City of
                                                      Oakland, 458 F.Supp.2d 1015, 1023-25
25                                                    (N.D. Cal. 2006); Bank Melli Iran v.
26                                                    Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                      1995); Barthelemy v. Air Lines Pilots
27
28
                                                 24
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 32 of 59 Page ID #:3127




 1     AM
                       Additional Fact                            Objection
 2   Fact No.
 3                                                 Ass’n, 897 F.2d 999, 1017 (9th Cir.
 4                                                 1990)

 5                                                 (iii) Hearsay, FRE 801(c)
 6                                                 statement offered for truth of the matter
                                                   asserted; no exception applies;
 7                                                 statement unsupported by admissible
 8                                                 evidence in the record

 9     14       SVF is also known to have          (i) Improper Expert Testimony, FRE
10              progenitor cells that actually     702
                operate as stem cells depending    scientific, technical, or specialized
11              upon the environment in which      testimony prohibited from a non-expert
12              they are placed.                   declarant who was not identified as an
                                                   expert pursuant to FRCP 26(a)(2) (see
13              Lander Decl. ¶ 8. & n.2.           Pl.’s Motion to Strike Lander Decl.)
14
                                                   (ii) Improper Lay Testimony, FRE
15                                                 602, 701
16                                                 exceeds scope of permissible lay
                                                   testimony; declarant was not identified
17                                                 as an expert pursuant to FRCP 26(a)(2)
18                                                 (see Pl.’s Motion to Strike Lander
                                                   Decl.), thus any opinion testimony must
19                                                 be non-scientific and limited to his
20                                                 personal knowledge, Boyd v. City of
                                                   Oakland, 458 F.Supp.2d 1015, 1023-25
21                                                 (N.D. Cal. 2006); Bank Melli Iran v.
22                                                 Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                   1995); Barthelemy v. Air Lines Pilots
23                                                 Ass’n, 897 F.2d 999, 1017 (9th Cir.
24                                                 1990)
25                                                 (iii) Hearsay, FRE 801(c)
26                                                 statement offered for truth of the matter
                                                   asserted; no exception applies;
27
28
                                              25
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 33 of 59 Page ID #:3128




 1     AM
                        Additional Fact                           Objection
 2   Fact No.
 3                                                 statement unsupported by admissible
 4                                                 evidence in the record

 5     19       Abdominal omental fat is called    (i) Improper Expert Testimony, FRE
 6              the “policeman of the abdomen”     702
                and long before it was known       scientific, technical, or specialized
 7              that fat naturally contains a      testimony prohibited from a non-expert
 8              treasure trove of regenerative     declarant who was not identified as an
                cells, medical students were       expert pursuant to FRCP 26(a)(2) (see
 9              taught in basic general surgery    Pl.’s Motion to Strike Lander Decl.)
10              that the omental fat accelerates
                healing.                           (ii) Improper Lay Testimony, FRE
11                                                 602, 701
12              Lander Decl. ¶ 8. n.1.             exceeds scope of permissible lay
                                                   testimony; declarant was not identified
13                                                 as an expert pursuant to FRCP 26(a)(2)
14                                                 (see Pl.’s Motion to Strike Lander
                                                   Decl.), thus any opinion testimony must
15                                                 be non-scientific and limited to his
16                                                 personal knowledge, Boyd v. City of
                                                   Oakland, 458 F.Supp.2d 1015, 1023-25
17                                                 (N.D. Cal. 2006); Bank Melli Iran v.
18                                                 Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                   1995); Barthelemy v. Air Lines Pilots
19                                                 Ass’n, 897 F.2d 999, 1017 (9th Cir.
20                                                 1990)
                                                   (iii) Hearsay, FRE 801(c)
21                                                 statement offered for truth of the matter
22                                                 asserted; no exception applies;
                                                   statement unsupported by admissible
23                                                 evidence in the record
24
       20       A general surgeon wraps            (i) Improper Expert Testimony, FRE
25
                omental fat around a surgical      702
26              bowel anastomosis to accelerate    scientific, technical, or specialized
                healing and prevent infection      testimony prohibited from a non-expert
27
                (not as a cushion).                declarant who was not identified as an
28
                                              26
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 34 of 59 Page ID #:3129




 1     AM
                        Additional Fact                            Objection
 2   Fact No.
 3                                                  expert pursuant to FRCP 26(a)(2) (see
 4              Lander Decl. ¶ 8. n.1.              Pl.’s Motion to Strike Lander Decl.)

 5                                                  (ii) Improper Lay Testimony, FRE
 6                                                  602, 701
                                                    exceeds scope of permissible lay
 7                                                  testimony; declarant was not identified
 8                                                  as an expert pursuant to FRCP 26(a)(2)
                                                    (see Pl.’s Motion to Strike Lander
 9                                                  Decl.), thus any opinion testimony must
10                                                  be non-scientific and limited to his
                                                    personal knowledge, Boyd v. City of
11                                                  Oakland, 458 F.Supp.2d 1015, 1023-25
12                                                  (N.D. Cal. 2006); Bank Melli Iran v.
                                                    Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
13                                                  1995); Barthelemy v. Air Lines Pilots
14                                                  Ass’n, 897 F.2d 999, 1017 (9th Cir.
                                                    1990)
15
16                                                  (iii) Hearsay, FRE 801(c)
                                                    statement offered for truth of the matter
17                                                  asserted; no exception applies;
18                                                  statement unsupported by admissible
                                                    evidence in the record
19
20     23       In 2010, Defendants began           (i) Improper Expert Testimony, FRE
                offering the SVF Surgical           702
21              Procedure to patients in the        scientific, technical, or specialized
22              United States.                      testimony prohibited from a non-expert
                                                    declarant who was not identified as an
23              Lander Decl. ¶ 4.                   expert pursuant to FRCP 26(a)(2) (see
24                                                  Pl.’s Motion to Strike Lander Decl.)
25                                                  (ii) Improper Lay Testimony, FRE
26                                                  602, 701
                                                    exceeds scope of permissible lay
27                                                  testimony; declarant was not identified
28
                                               27
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 35 of 59 Page ID #:3130




 1     AM
                       Additional Fact                            Objection
 2   Fact No.
 3                                                 as an expert pursuant to FRCP 26(a)(2)
 4                                                 (see Pl.’s Motion to Strike Lander
                                                   Decl.), thus any opinion testimony must
 5                                                 be non-scientific and limited to his
 6                                                 personal knowledge, Boyd v. City of
                                                   Oakland, 458 F.Supp.2d 1015, 1023-25
 7                                                 (N.D. Cal. 2006); Bank Melli Iran v.
 8                                                 Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                   1995); Barthelemy v. Air Lines Pilots
 9                                                 Ass’n, 897 F.2d 999, 1017 (9th Cir.
10                                                 1990)

11                                                 (iii) Hearsay, FRE 801(c)
12                                                 statement offered for truth of the matter
                                                   asserted; no exception applies;
13                                                 statement unsupported by admissible
14                                                 evidence in the record
15     24       This SVF procurement               (i) Improper Expert Testimony, FRE
16              procedure is currently deployed    702
                under ten active Institutional     scientific, technical, or specialized
17              Review Board (“IRB”)               testimony prohibited from a non-expert
18              investigational protocols.         declarant who was not identified as an
                                                   expert pursuant to FRCP 26(a)(2) (see
19              Lander Decl. ¶ 5.                  Pl.’s Motion to Strike Lander Decl.)
20
                                                   (ii) Improper Lay Testimony, FRE
21                                                 602, 701
22                                                 exceeds scope of permissible lay
                                                   testimony; declarant was not identified
23                                                 as an expert pursuant to FRCP 26(a)(2)
24                                                 (see Pl.’s Motion to Strike Lander
                                                   Decl.), thus any opinion testimony must
25                                                 be non-scientific and limited to his
26                                                 personal knowledge, Boyd v. City of
                                                   Oakland, 458 F.Supp.2d 1015, 1023-25
27                                                 (N.D. Cal. 2006); Bank Melli Iran v.
28
                                              28
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 36 of 59 Page ID #:3131




 1     AM
                        Additional Fact                             Objection
 2   Fact No.
 3                                                   Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
 4                                                   1995); Barthelemy v. Air Lines Pilots
                                                     Ass’n, 897 F.2d 999, 1017 (9th Cir.
 5                                                   1990)
 6
                                                     (iii) Hearsay, FRE 801(c)
 7                                                   statement offered for truth of the matter
 8                                                   asserted; no exception applies;
                                                     statement unsupported by admissible
 9                                                   evidence in the record
10
       25       Surgeons perform the SVF             (i) Improper Expert Testimony, FRE
11              Surgical Procedure during a          702
12              single outpatient procedure at a     scientific, technical, or specialized
                California Stem Cell Treatment       testimony prohibited from a non-expert
13              Center surgical clinic located in    declarant who was not identified as an
14              California.                          expert pursuant to FRCP 26(a)(2) (see
                                                     Pl.’s Motion to Strike Lander Decl.)
15              Lander Decl. ¶ 8.
16                                                   (ii) Improper Lay Testimony, FRE
                                                     602, 701
17                                                   exceeds scope of permissible lay
18                                                   testimony; declarant was not identified
                                                     as an expert pursuant to FRCP 26(a)(2)
19                                                   (see Pl.’s Motion to Strike Lander
20                                                   Decl.), thus any opinion testimony must
                                                     be non-scientific and limited to his
21                                                   personal knowledge, Boyd v. City of
22                                                   Oakland, 458 F.Supp.2d 1015, 1023-25
                                                     (N.D. Cal. 2006); Bank Melli Iran v.
23                                                   Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
24                                                   1995); Barthelemy v. Air Lines Pilots
                                                     Ass’n, 897 F.2d 999, 1017 (9th Cir.
25                                                   1990)
26
                                                     (iii) Hearsay, FRE 801(c)
27
28
                                                29
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 37 of 59 Page ID #:3132




 1     AM
                       Additional Fact                              Objection
 2   Fact No.
 3                                                   statement offered for truth of the matter
 4                                                   asserted; no exception applies;
                                                     statement unsupported by admissible
 5                                                   evidence in the record
 6
       28       Many of the cellular products        (i) Improper Expert Testimony, FRE
 7              are mechanically separated from      702
 8              the adipose tissue during the        scientific, technical, or specialized
                liposuction procedure, which is      testimony prohibited from a non-expert
 9              common in all surgeries.             declarant who was not identified as an
10                                                   expert pursuant to FRCP 26(a)(2) (see
                Lander Decl. ¶¶ 10, 29.              Pl.’s Motion to Strike Lander Decl.)
11
12                                                   (ii) Improper Lay Testimony, FRE
                                                     602, 701
13                                                   exceeds scope of permissible lay
14                                                   testimony; declarant was not identified
                                                     as an expert pursuant to FRCP 26(a)(2)
15                                                   (see Pl.’s Motion to Strike Lander
16                                                   Decl.), thus any opinion testimony must
                                                     be non-scientific and limited to his
17                                                   personal knowledge, Boyd v. City of
18                                                   Oakland, 458 F.Supp.2d 1015, 1023-25
                                                     (N.D. Cal. 2006); Bank Melli Iran v.
19                                                   Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
20                                                   1995); Barthelemy v. Air Lines Pilots
                                                     Ass’n, 897 F.2d 999, 1017 (9th Cir.
21                                                   1990)
22
                                                     (iii) Hearsay, FRE 801(c)
23                                                   statement offered for truth of the matter
24                                                   asserted; no exception applies;
                                                     statement unsupported by admissible
25                                                   evidence in the record
26     29       To free up even more cellular        (i) Improper Expert Testimony, FRE
                products, the physician then         702
27
                uses surgical tools—namely,
28
                                                30
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 38 of 59 Page ID #:3133




 1     AM
                       Additional Fact                            Objection
 2   Fact No.
 3              collagenase enzymes and a          scientific, technical, or specialized
 4              centrifuge device—to isolate the   testimony prohibited from a non-expert
                SVF cell population by             declarant who was not identified as an
 5              removing the adipocyte (fat)       expert pursuant to FRCP 26(a)(2) (see
 6              cells.                             Pl.’s Motion to Strike Lander Decl.)

 7              Lander Decl. ¶ 10.                 (ii) Improper Lay Testimony, FRE
 8                                                 602, 701
                                                   exceeds scope of permissible lay
 9                                                 testimony; declarant was not identified
10                                                 as an expert pursuant to FRCP 26(a)(2)
                                                   (see Pl.’s Motion to Strike Lander
11                                                 Decl.), thus any opinion testimony must
12                                                 be non-scientific and limited to his
                                                   personal knowledge, Boyd v. City of
13                                                 Oakland, 458 F.Supp.2d 1015, 1023-25
14                                                 (N.D. Cal. 2006); Bank Melli Iran v.
                                                   Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
15                                                 1995); Barthelemy v. Air Lines Pilots
16                                                 Ass’n, 897 F.2d 999, 1017 (9th Cir.
                                                   1990)
17
18                                                 (iii) Hearsay, FRE 801(c)
                                                   statement offered for truth of the matter
19                                                 asserted; no exception applies;
20                                                 statement unsupported by admissible
                                                   evidence in the record
21
22     30       The SVF is then suspended in a     (i) Improper Expert Testimony, FRE
                sterile saline solution, after     702
23              which it is relocated back into    scientific, technical, or specialized
24              the patient’s body.                testimony prohibited from a non-expert
                                                   declarant who was not identified as an
25              Lander Decl. ¶ 10.                 expert pursuant to FRCP 26(a)(2) (see
26                                                 Pl.’s Motion to Strike Lander Decl.)
27
28
                                              31
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 39 of 59 Page ID #:3134




 1     AM
                       Additional Fact                             Objection
 2   Fact No.
 3                                                  (ii) Improper Lay Testimony, FRE
 4                                                  602, 701
                                                    exceeds scope of permissible lay
 5                                                  testimony; declarant was not identified
 6                                                  as an expert pursuant to FRCP 26(a)(2)
                                                    (see Pl.’s Motion to Strike Lander
 7                                                  Decl.), thus any opinion testimony must
 8                                                  be non-scientific and limited to his
                                                    personal knowledge, Boyd v. City of
 9                                                  Oakland, 458 F.Supp.2d 1015, 1023-25
10                                                  (N.D. Cal. 2006); Bank Melli Iran v.
                                                    Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
11                                                  1995); Barthelemy v. Air Lines Pilots
12                                                  Ass’n, 897 F.2d 999, 1017 (9th Cir.
                                                    1990)
13
14                                                  (iii) Hearsay, FRE 801(c)
                                                    statement offered for truth of the matter
15                                                  asserted; no exception applies;
16                                                  statement unsupported by admissible
                                                    evidence in the record
17
18     31       In the case of Cal. Stem Cell’s     (i) Improper Expert Testimony, FRE
                SVF Surgical Procedure, the         702
19              stromal and vascular cells taken    scientific, technical, or specialized
20              out of the patient in the           testimony prohibited from a non-expert
                performance of the procedure        declarant who was not identified as an
21              are the same cells that are put     expert pursuant to FRCP 26(a)(2) (see
22              back into the patient.              Pl.’s Motion to Strike Lander Decl.)
23              Lander Decl. ¶ 11.                  (ii) Improper Lay Testimony, FRE
24                                                  602, 701
                                                    exceeds scope of permissible lay
25                                                  testimony; declarant was not identified
26                                                  as an expert pursuant to FRCP 26(a)(2)
                                                    (see Pl.’s Motion to Strike Lander
27                                                  Decl.), thus any opinion testimony must
28
                                               32
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 40 of 59 Page ID #:3135




 1     AM
                        Additional Fact                                Objection
 2   Fact No.
 3                                                      be non-scientific and limited to his
 4                                                      personal knowledge, Boyd v. City of
                                                        Oakland, 458 F.Supp.2d 1015, 1023-25
 5                                                      (N.D. Cal. 2006); Bank Melli Iran v.
 6                                                      Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                        1995); Barthelemy v. Air Lines Pilots
 7                                                      Ass’n, 897 F.2d 999, 1017 (9th Cir.
 8                                                      1990)

 9                                                      (iii) Hearsay, FRE 801(c)
10                                                      statement offered for truth of the matter
                                                        asserted; no exception applies;
11                                                      statement unsupported by admissible
12                                                      evidence in the record
13     32       The surgical techniques                 (i) Improper Expert Testimony, FRE
14              employed by Cal. Stem Cell              702
                involves relocation of the very         scientific, technical, or specialized
15              same SVF cell population that           testimony prohibited from a non-expert
16              previously existed in the               declarant who was not identified as an
                patient’s body, not the creation        expert pursuant to FRCP 26(a)(2) (see
17              or manufacture of any new               Pl.’s Motion to Strike Lander Decl.)
18              “product” for introduction into
                the body.                               (ii) Improper Lay Testimony, FRE
19                                                      602, 701
20              Lander Decl. ¶ 11.                      exceeds scope of permissible lay
                                                        testimony; declarant was not identified
21                                                      as an expert pursuant to FRCP 26(a)(2)
22                                                      (see Pl.’s Motion to Strike Lander
                                                        Decl.), thus any opinion testimony must
23                                                      be non-scientific and limited to his
24                                                      personal knowledge, Boyd v. City of
                                                        Oakland, 458 F.Supp.2d 1015, 1023-25
25                                                      (N.D. Cal. 2006); Bank Melli Iran v.
26                                                      Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                        1995); Barthelemy v. Air Lines Pilots
27
28
                                                   33
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 41 of 59 Page ID #:3136




 1     AM
                       Additional Fact                               Objection
 2   Fact No.
 3                                                    Ass’n, 897 F.2d 999, 1017 (9th Cir.
 4                                                    1990)

 5                                                    (iii) Hearsay, FRE 801(c)
 6                                                    statement offered for truth of the matter
                                                      asserted; no exception applies;
 7                                                    statement unsupported by admissible
 8                                                    evidence in the record

 9     33       The SVF Surgical Procedure is         (i) Improper Expert Testimony, FRE
10              an autologous cell transplant:        702
                cells from a donor are given          scientific, technical, or specialized
11              back to the same donor.               testimony prohibited from a non-expert
12                                                    declarant who was not identified as an
                Lander Decl. ¶ 11.                    expert pursuant to FRCP 26(a)(2) (see
13                                                    Pl.’s Motion to Strike Lander Decl.)
14
                                                      (ii) Improper Lay Testimony, FRE
15                                                    602, 701
16                                                    exceeds scope of permissible lay
                                                      testimony; declarant was not identified
17                                                    as an expert pursuant to FRCP 26(a)(2)
18                                                    (see Pl.’s Motion to Strike Lander
                                                      Decl.), thus any opinion testimony must
19                                                    be non-scientific and limited to his
20                                                    personal knowledge, Boyd v. City of
                                                      Oakland, 458 F.Supp.2d 1015, 1023-25
21                                                    (N.D. Cal. 2006); Bank Melli Iran v.
22                                                    Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                      1995); Barthelemy v. Air Lines Pilots
23                                                    Ass’n, 897 F.2d 999, 1017 (9th Cir.
24                                                    1990)
25                                                    (iii) Hearsay, FRE 801(c)
26                                                    statement offered for truth of the matter
                                                      asserted; no exception applies;
27
28
                                                 34
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 42 of 59 Page ID #:3137




 1     AM
                        Additional Fact                            Objection
 2   Fact No.
 3                                                  statement unsupported by admissible
 4                                                  evidence in the record

 5     34       Unlike manufactured drugs, the      (i) Improper Expert Testimony, FRE
 6              SVF Surgical Procedure does         702
                not require Cal. Stem Cell to       scientific, technical, or specialized
 7              produce any cellular- or tissue-    testimony prohibited from a non-expert
 8              based product to uniform            declarant who was not identified as an
                specifications for strength,        expert pursuant to FRCP 26(a)(2) (see
 9              quality and purity.                 Pl.’s Motion to Strike Lander Decl.)
10
                Lander Decl. ¶ 15.                  (ii) Improper Lay Testimony, FRE
11                                                  602, 701
12                                                  exceeds scope of permissible lay
                                                    testimony; declarant was not identified
13                                                  as an expert pursuant to FRCP 26(a)(2)
14                                                  (see Pl.’s Motion to Strike Lander
                                                    Decl.), thus any opinion testimony must
15                                                  be non-scientific and limited to his
16                                                  personal knowledge, Boyd v. City of
                                                    Oakland, 458 F.Supp.2d 1015, 1023-25
17                                                  (N.D. Cal. 2006); Bank Melli Iran v.
18                                                  Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                    1995); Barthelemy v. Air Lines Pilots
19                                                  Ass’n, 897 F.2d 999, 1017 (9th Cir.
20                                                  1990)
21                                                  (iii) Hearsay, FRE 801(c)
22                                                  statement offered for truth of the matter
                                                    asserted; no exception applies;
23                                                  statement unsupported by admissible
24                                                  evidence in the record
25
       35       While safety and efficacy           (i) Improper Expert Testimony, FRE
26              considerations require that drug    702
                products be manufactured in a       scientific, technical, or specialized
27
                                                    testimony prohibited from a non-expert
28
                                               35
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 43 of 59 Page ID #:3138




 1     AM
                        Additional Fact                                Objection
 2   Fact No.
 3              uniform manner for use in               declarant who was not identified as an
 4              various patients, uniform               expert pursuant to FRCP 26(a)(2) (see
                processing is not necessary (nor        Pl.’s Motion to Strike Lander Decl.)
 5              for that matter feasible) with the
 6              SVF Surgical Procedure.                 (ii) Improper Lay Testimony, FRE
                                                        602, 701
 7              Lander Decl. ¶ 15.                      exceeds scope of permissible lay
 8                                                      testimony; declarant was not identified
                                                        as an expert pursuant to FRCP 26(a)(2)
 9                                                      (see Pl.’s Motion to Strike Lander
10                                                      Decl.), thus any opinion testimony must
                                                        be non-scientific and limited to his
11                                                      personal knowledge, Boyd v. City of
12                                                      Oakland, 458 F.Supp.2d 1015, 1023-25
                                                        (N.D. Cal. 2006); Bank Melli Iran v.
13                                                      Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
14                                                      1995); Barthelemy v. Air Lines Pilots
                                                        Ass’n, 897 F.2d 999, 1017 (9th Cir.
15                                                      1990)
16
                                                        (iii) Hearsay, FRE 801(c)
17                                                      statement offered for truth of the matter
18                                                      asserted; no exception applies;
                                                        statement unsupported by admissible
19                                                      evidence in the record
20
       36       The cell population used in the         (i) Improper Expert Testimony, FRE
21              SVF Surgical Procedure is               702
22              unique to each patient,                 scientific, technical, or specialized
                including the specific stem cell        testimony prohibited from a non-expert
23              count.                                  declarant who was not identified as an
24                                                      expert pursuant to FRCP 26(a)(2) (see
                Lander Decl. ¶ 15.                      Pl.’s Motion to Strike Lander Decl.)
25
26                                                      (ii) Improper Lay Testimony, FRE
                                                        602, 701
27
28
                                                   36
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 44 of 59 Page ID #:3139




 1     AM
                       Additional Fact                                Objection
 2   Fact No.
 3                                                     exceeds scope of permissible lay
 4                                                     testimony; declarant was not identified
                                                       as an expert pursuant to FRCP 26(a)(2)
 5                                                     (see Pl.’s Motion to Strike Lander
 6                                                     Decl.), thus any opinion testimony must
                                                       be non-scientific and limited to his
 7                                                     personal knowledge, Boyd v. City of
 8                                                     Oakland, 458 F.Supp.2d 1015, 1023-25
                                                       (N.D. Cal. 2006); Bank Melli Iran v.
 9                                                     Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
10                                                     1995); Barthelemy v. Air Lines Pilots
                                                       Ass’n, 897 F.2d 999, 1017 (9th Cir.
11                                                     1990)
12
                                                       (iii) Hearsay, FRE 801(c)
13                                                     statement offered for truth of the matter
14                                                     asserted; no exception applies;
                                                       statement unsupported by admissible
15                                                     evidence in the record
16
       37       The outcomes of the SVF                (i) Improper Expert Testimony, FRE
17              Surgical Procedure are also            702
18              uniquely based on the patient’s        scientific, technical, or specialized
                own tissue and cannot be               testimony prohibited from a non-expert
19              replicated across patients or          declarant who was not identified as an
20              even with the same patient at          expert pursuant to FRCP 26(a)(2) (see
                different times.                       Pl.’s Motion to Strike Lander Decl.)
21
22              Lander Decl. ¶ 15.                     (ii) Improper Lay Testimony, FRE
                                                       602, 701
23                                                     exceeds scope of permissible lay
24                                                     testimony; declarant was not identified
                                                       as an expert pursuant to FRCP 26(a)(2)
25                                                     (see Pl.’s Motion to Strike Lander
26                                                     Decl.), thus any opinion testimony must
                                                       be non-scientific and limited to his
27                                                     personal knowledge, Boyd v. City of
28
                                                  37
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 45 of 59 Page ID #:3140




 1     AM
                       Additional Fact                            Objection
 2   Fact No.
 3                                                 Oakland, 458 F.Supp.2d 1015, 1023-25
 4                                                 (N.D. Cal. 2006); Bank Melli Iran v.
                                                   Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
 5                                                 1995); Barthelemy v. Air Lines Pilots
 6                                                 Ass’n, 897 F.2d 999, 1017 (9th Cir.
                                                   1990)
 7
 8                                                 (iii) Hearsay, FRE 801(c)
                                                   statement offered for truth of the matter
 9                                                 asserted; no exception applies;
10                                                 statement unsupported by admissible
                                                   evidence in the record
11
12     38       Unlike drug products which are     (i) Improper Expert Testimony, FRE
                provided based on an               702
13              established effective dose, the    scientific, technical, or specialized
14              patient’s own stem cells           testimony prohibited from a non-expert
                function to effect repair of       declarant who was not identified as an
15              damaged tissues in the body.       expert pursuant to FRCP 26(a)(2) (see
16                                                 Pl.’s Motion to Strike Lander Decl.)
                Lander Decl. ¶ 15.
17                                                 (ii) Improper Lay Testimony, FRE
18                                                 602, 701
                                                   exceeds scope of permissible lay
19                                                 testimony; declarant was not identified
20                                                 as an expert pursuant to FRCP 26(a)(2)
                                                   (see Pl.’s Motion to Strike Lander
21                                                 Decl.), thus any opinion testimony must
22                                                 be non-scientific and limited to his
                                                   personal knowledge, Boyd v. City of
23                                                 Oakland, 458 F.Supp.2d 1015, 1023-25
24                                                 (N.D. Cal. 2006); Bank Melli Iran v.
                                                   Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
25                                                 1995); Barthelemy v. Air Lines Pilots
26                                                 Ass’n, 897 F.2d 999, 1017 (9th Cir.
                                                   1990)
27
28
                                              38
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 46 of 59 Page ID #:3141




 1     AM
                        Additional Fact                                 Objection
 2   Fact No.
 3                                                       (iii) Hearsay, FRE 801(c)
 4                                                       statement offered for truth of the matter
                                                         asserted; no exception applies;
 5                                                       statement unsupported by admissible
 6                                                       evidence in the record

 7     42       The collagenase does not alter           (i) Improper Expert Testimony, FRE
 8              any of the cells found in the fat        702
                or in the SVF.                           scientific, technical, or specialized
 9                                                       testimony prohibited from a non-expert
10              Lander Decl. ¶¶ 12, 13 & Exh.            declarant who was not identified as an
                2, 5.                                    expert pursuant to FRCP 26(a)(2) (see
11                                                       Pl.’s Motion to Strike Lander Decl.)
12
                                                         (ii) Improper Lay Testimony, FRE
13                                                       602, 701
14                                                       exceeds scope of permissible lay
                                                         testimony; declarant was not identified
15                                                       as an expert pursuant to FRCP 26(a)(2)
16                                                       (see Pl.’s Motion to Strike Lander
                                                         Decl.), thus any opinion testimony must
17                                                       be non-scientific and limited to his
18                                                       personal knowledge, Boyd v. City of
                                                         Oakland, 458 F.Supp.2d 1015, 1023-25
19                                                       (N.D. Cal. 2006); Bank Melli Iran v.
20                                                       Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                         1995); Barthelemy v. Air Lines Pilots
21                                                       Ass’n, 897 F.2d 999, 1017 (9th Cir.
22                                                       1990)
23                                                       (iii) Hearsay, FRE 801(c)
24                                                       statement offered for truth of the matter
                                                         asserted; no exception applies;
25                                                       statement unsupported by admissible
26                                                       evidence in the record; attached journal
                                                         articles are inadmissible hearsay,
27                                                       Woodward v. Wang, 1:16-cv-01089-
28
                                                    39
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 47 of 59 Page ID #:3142




 1     AM
                        Additional Fact                            Objection
 2   Fact No.
 3                                                  SAB (PC), 2019 WL 316817, at *6-7
 4                                                  (E.D. Cal. Jan. 24, 2019)

 5                                                  (iv) Lack of Authentication, FRE 901
 6                                                  journal articles inadmissible in evidence
                                                    without foundation testimony of witness
 7                                                  with personal knowledge, Woodward v.
 8                                                  Wang, 1:16-cv-01089-SAB (PC), 2019
                                                    WL 316817, at *6 (E.D. Cal. Jan. 24,
 9                                                  2019); Beyene v. Coleman Sec.
10                                                  Services, Inc., 854 F.2d 1179, 1182 (9th
                                                    Cir. 1988)
11
12     43       The exact type of collagenase       (i) Improper Expert Testimony, FRE
                used in the SVF procedure has       702
13              no impact on the viability of the   scientific, technical, or specialized
14              SVF cells, yield of cells, and,     testimony prohibited from a non-expert
                most significantly, had no effect   declarant who was not identified as an
15              on the ability of the cells to      expert pursuant to FRCP 26(a)(2) (see
16              differentiate.                      Pl.’s Motion to Strike Lander Decl.)
17              Lander Decl. Exhibit 2.             (ii) Improper Lay Testimony, FRE
18                                                  602, 701
                                                    exceeds scope of permissible lay
19                                                  testimony; declarant was not identified
20                                                  as an expert pursuant to FRCP 26(a)(2)
                                                    (see Pl.’s Motion to Strike Lander
21                                                  Decl.), thus any opinion testimony must
22                                                  be non-scientific and limited to his
                                                    personal knowledge, Boyd v. City of
23                                                  Oakland, 458 F.Supp.2d 1015, 1023-25
24                                                  (N.D. Cal. 2006); Bank Melli Iran v.
                                                    Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
25                                                  1995); Barthelemy v. Air Lines Pilots
26                                                  Ass’n, 897 F.2d 999, 1017 (9th Cir.
                                                    1990)
27
28
                                               40
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 48 of 59 Page ID #:3143




 1     AM
                        Additional Fact                             Objection
 2   Fact No.
 3                                                   (iii) Hearsay, FRE 801(c)
 4                                                   statement offered for truth of the matter
                                                     asserted; no exception applies;
 5                                                   statement unsupported by admissible
 6                                                   evidence in the record; attached journal
                                                     articles are inadmissible hearsay,
 7                                                   Woodward v. Wang, 1:16-cv-01089-
 8                                                   SAB (PC), 2019 WL 316817, at *6-7
                                                     (E.D. Cal. Jan. 24, 2019)
 9
10                                                   (iv) Lack of Authentication, FRE 901
                                                     journal articles inadmissible in evidence
11                                                   without foundation testimony of witness
12                                                   with personal knowledge, Woodward v.
                                                     Wang, 1:16-cv-01089-SAB (PC), 2019
13                                                   WL 316817, at *6 (E.D. Cal. Jan. 24,
14                                                   2019); Beyene v. Coleman Sec.
                                                     Services, Inc., 854 F.2d 1179, 1182 (9th
15                                                   Cir. 1988)
16
       44       Centrifugation is used in            (i) Improper Expert Testimony, FRE
17              numerous surgical procedures,        702
18              including bone marrow aspirate       scientific, technical, or specialized
                for regenerative purposes where      testimony prohibited from a non-expert
19              the device’s effect in separating    declarant who was not identified as an
20              cells and tissue does not subject    expert pursuant to FRCP 26(a)(2) (see
                these procedures to FDA              Pl.’s Motion to Strike Lander Decl.)
21              regulation.
22                                                   (ii) Improper Lay Testimony, FRE
                Lander Decl. ¶ 19.                   602, 701
23                                                   exceeds scope of permissible lay
24                                                   testimony; declarant was not identified
                                                     as an expert pursuant to FRCP 26(a)(2)
25                                                   (see Pl.’s Motion to Strike Lander
26                                                   Decl.), thus any opinion testimony must
                                                     be non-scientific and limited to his
27                                                   personal knowledge, Boyd v. City of
28
                                                41
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 49 of 59 Page ID #:3144




 1     AM
                       Additional Fact                            Objection
 2   Fact No.
 3                                                 Oakland, 458 F.Supp.2d 1015, 1023-25
 4                                                 (N.D. Cal. 2006); Bank Melli Iran v.
                                                   Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
 5                                                 1995); Barthelemy v. Air Lines Pilots
 6                                                 Ass’n, 897 F.2d 999, 1017 (9th Cir.
                                                   1990)
 7
 8                                                 (iii) Hearsay, FRE 801(c)
                                                   statement offered for truth of the matter
 9                                                 asserted; no exception applies;
10                                                 statement unsupported by admissible
                                                   evidence in the record
11
12     46       The cells have not been altered    (i) Improper Expert Testimony, FRE
                in any substantive way to          702
13              change them from their             scientific, technical, or specialized
14              naturally occurring state (i.e.    testimony prohibited from a non-expert
                they have the same DNA, same       declarant who was not identified as an
15              cell type, same flow cytometry     expert pursuant to FRCP 26(a)(2) (see
16              markets and no evidence of         Pl.’s Motion to Strike Lander Decl.)
                introduction of any chemicals
17              that would change their            (ii) Improper Lay Testimony, FRE
18              significant character).            602, 701
                                                   exceeds scope of permissible lay
19              Lander Decl. ¶ 12, 13.             testimony; declarant was not identified
20                                                 as an expert pursuant to FRCP 26(a)(2)
                                                   (see Pl.’s Motion to Strike Lander
21                                                 Decl.), thus any opinion testimony must
22                                                 be non-scientific and limited to his
                                                   personal knowledge, Boyd v. City of
23                                                 Oakland, 458 F.Supp.2d 1015, 1023-25
24                                                 (N.D. Cal. 2006); Bank Melli Iran v.
                                                   Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
25                                                 1995); Barthelemy v. Air Lines Pilots
26                                                 Ass’n, 897 F.2d 999, 1017 (9th Cir.
                                                   1990)
27
28
                                              42
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 50 of 59 Page ID #:3145




 1     AM
                        Additional Fact                                Objection
 2   Fact No.
 3                                                      (iii) Hearsay, FRE 801(c)
 4                                                      statement offered for truth of the matter
                                                        asserted; no exception applies;
 5                                                      statement unsupported by admissible
 6                                                      evidence in the record

 7     48       FDA allows the use of certain           (i) Improper Expert Testimony, FRE
 8              stem cells extracted from bone          702
                marrow even though the cells            scientific, technical, or specialized
 9              are essentially identical to the        testimony prohibited from a non-expert
10              cells found in adipose tissue.          declarant who was not identified as an
                                                        expert pursuant to FRCP 26(a)(2) (see
11              Lander Decl. ¶ 19.                      Pl.’s Motion to Strike Lander Decl.)
12
                                                        (ii) Improper Lay Testimony, FRE
13                                                      602, 701
14                                                      exceeds scope of permissible lay
                                                        testimony; declarant was not identified
15                                                      as an expert pursuant to FRCP 26(a)(2)
16                                                      (see Pl.’s Motion to Strike Lander
                                                        Decl.), thus any opinion testimony must
17                                                      be non-scientific and limited to his
18                                                      personal knowledge, Boyd v. City of
                                                        Oakland, 458 F.Supp.2d 1015, 1023-25
19                                                      (N.D. Cal. 2006); Bank Melli Iran v.
20                                                      Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                        1995); Barthelemy v. Air Lines Pilots
21                                                      Ass’n, 897 F.2d 999, 1017 (9th Cir.
22                                                      1990)
23                                                      (iii) Hearsay, FRE 801(c)
24                                                      statement offered for truth of the matter
                                                        asserted; no exception applies;
25                                                      statement unsupported by admissible
26                                                      evidence in the record
27
28
                                                   43
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 51 of 59 Page ID #:3146




 1     AM
                        Additional Fact                             Objection
 2   Fact No.
 3     49       Adipose tissue also exists in        (i) Improper Expert Testimony, FRE
 4              bone marrow.                         702
                                                     scientific, technical, or specialized
 5              Lander Decl. ¶ 19.                   testimony prohibited from a non-expert
 6                                                   declarant who was not identified as an
                                                     expert pursuant to FRCP 26(a)(2) (see
 7                                                   Pl.’s Motion to Strike Lander Decl.)
 8
                                                     (ii) Improper Lay Testimony, FRE
 9                                                   602, 701
10                                                   exceeds scope of permissible lay
                                                     testimony; declarant was not identified
11                                                   as an expert pursuant to FRCP 26(a)(2)
12                                                   (see Pl.’s Motion to Strike Lander
                                                     Decl.), thus any opinion testimony must
13                                                   be non-scientific and limited to his
14                                                   personal knowledge, Boyd v. City of
                                                     Oakland, 458 F.Supp.2d 1015, 1023-25
15                                                   (N.D. Cal. 2006); Bank Melli Iran v.
16                                                   Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                     1995); Barthelemy v. Air Lines Pilots
17                                                   Ass’n, 897 F.2d 999, 1017 (9th Cir.
18                                                   1990)
19                                                   (iii) Hearsay, FRE 801(c)
20                                                   statement offered for truth of the matter
                                                     asserted; no exception applies;
21                                                   statement unsupported by admissible
22                                                   evidence in the record
23     50       When bone marrow is subjected        (i) Improper Expert Testimony, FRE
24              to the centrifugation, the stem      702
                cells are isolated and the           scientific, technical, or specialized
25              leftover adipose tissue is           testimony prohibited from a non-expert
26              discarded.                           declarant who was not identified as an
                                                     expert pursuant to FRCP 26(a)(2) (see
27              Lander Decl. ¶ 19.                   Pl.’s Motion to Strike Lander Decl.)
28
                                                44
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 52 of 59 Page ID #:3147




 1     AM
                       Additional Fact                                Objection
 2   Fact No.
 3
 4                                                     (ii) Improper Lay Testimony, FRE
                                                       602, 701
 5                                                     exceeds scope of permissible lay
 6                                                     testimony; declarant was not identified
                                                       as an expert pursuant to FRCP 26(a)(2)
 7                                                     (see Pl.’s Motion to Strike Lander
 8                                                     Decl.), thus any opinion testimony must
                                                       be non-scientific and limited to his
 9                                                     personal knowledge, Boyd v. City of
10                                                     Oakland, 458 F.Supp.2d 1015, 1023-25
                                                       (N.D. Cal. 2006); Bank Melli Iran v.
11                                                     Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
12                                                     1995); Barthelemy v. Air Lines Pilots
                                                       Ass’n, 897 F.2d 999, 1017 (9th Cir.
13                                                     1990)
14
                                                       (iii) Hearsay, FRE 801(c)
15                                                     statement offered for truth of the matter
16                                                     asserted; no exception applies;
                                                       statement unsupported by admissible
17                                                     evidence in the record
18
       51       The FDA does not currently             (i) Improper Expert Testimony, FRE
19              regulate the routine intra-            702
20              operative use of autologous fat        scientific, technical, or specialized
                to repair dural defects.               testimony prohibited from a non-expert
21                                                     declarant who was not identified as an
22              Lander Decl. ¶ 20.                     expert pursuant to FRCP 26(a)(2) (see
                                                       Pl.’s Motion to Strike Lander Decl.)
23
24                                                     (ii) Improper Lay Testimony, FRE
                                                       602, 701
25                                                     exceeds scope of permissible lay
26                                                     testimony; declarant was not identified
                                                       as an expert pursuant to FRCP 26(a)(2)
27                                                     (see Pl.’s Motion to Strike Lander
28
                                                  45
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 53 of 59 Page ID #:3148




 1     AM
                        Additional Fact                            Objection
 2   Fact No.
 3                                                  Decl.), thus any opinion testimony must
 4                                                  be non-scientific and limited to his
                                                    personal knowledge, Boyd v. City of
 5                                                  Oakland, 458 F.Supp.2d 1015, 1023-25
 6                                                  (N.D. Cal. 2006); Bank Melli Iran v.
                                                    Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
 7                                                  1995); Barthelemy v. Air Lines Pilots
 8                                                  Ass’n, 897 F.2d 999, 1017 (9th Cir.
                                                    1990)
 9
10                                                  (iii) Hearsay, FRE 801(c)
                                                    statement offered for truth of the matter
11                                                  asserted; no exception applies;
12                                                  statement unsupported by admissible
                                                    evidence in the record
13
14     52       Dura is brain lining that           (i) Improper Expert Testimony, FRE
                occasionally gets damaged in        702
15              neurosurgery, which can result      scientific, technical, or specialized
16              in loss of fluid from around the    testimony prohibited from a non-expert
                brain.                              declarant who was not identified as an
17                                                  expert pursuant to FRCP 26(a)(2) (see
18              Lander Decl. ¶ 20.                  Pl.’s Motion to Strike Lander Decl.)
19                                                  (ii) Improper Lay Testimony, FRE
20                                                  602, 701
                                                    exceeds scope of permissible lay
21                                                  testimony; declarant was not identified
22                                                  as an expert pursuant to FRCP 26(a)(2)
                                                    (see Pl.’s Motion to Strike Lander
23                                                  Decl.), thus any opinion testimony must
24                                                  be non-scientific and limited to his
                                                    personal knowledge, Boyd v. City of
25                                                  Oakland, 458 F.Supp.2d 1015, 1023-25
26                                                  (N.D. Cal. 2006); Bank Melli Iran v.
                                                    Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
27                                                  1995); Barthelemy v. Air Lines Pilots
28
                                               46
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 54 of 59 Page ID #:3149




 1     AM
                        Additional Fact                              Objection
 2   Fact No.
 3                                                    Ass’n, 897 F.2d 999, 1017 (9th Cir.
 4                                                    1990)

 5                                                    (iii) Hearsay, FRE 801(c)
 6                                                    statement offered for truth of the matter
                                                      asserted; no exception applies;
 7                                                    statement unsupported by admissible
 8                                                    evidence in the record

 9     53       Some surgeons are isolating           (i) Improper Expert Testimony, FRE
10              autologous fat from around the        702
                patient’s umbilical area,             scientific, technical, or specialized
11              crushing that fat with a “Spence      testimony prohibited from a non-expert
12              Cranioplastic roller” to              declarant who was not identified as an
                transform it into a thin foil on a    expert pursuant to FRCP 26(a)(2) (see
13              separate table in the operating       Pl.’s Motion to Strike Lander Decl.)
14              room, and returning that “foil”
                to the patient during the same        (ii) Improper Lay Testimony, FRE
15              procedure to repair the brain’s       602, 701
16              lining.                               exceeds scope of permissible lay
                                                      testimony; declarant was not identified
17              Lander Decl. ¶ 20.                    as an expert pursuant to FRCP 26(a)(2)
18                                                    (see Pl.’s Motion to Strike Lander
                                                      Decl.), thus any opinion testimony must
19                                                    be non-scientific and limited to his
20                                                    personal knowledge, Boyd v. City of
                                                      Oakland, 458 F.Supp.2d 1015, 1023-25
21                                                    (N.D. Cal. 2006); Bank Melli Iran v.
22                                                    Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                                      1995); Barthelemy v. Air Lines Pilots
23                                                    Ass’n, 897 F.2d 999, 1017 (9th Cir.
24                                                    1990)
25                                                    (iii) Hearsay, FRE 801(c)
26                                                    statement offered for truth of the matter
                                                      asserted; no exception applies;
27
28
                                                 47
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 55 of 59 Page ID #:3150




 1     AM
                        Additional Fact                             Objection
 2   Fact No.
 3                                                   statement unsupported by admissible
 4                                                   evidence in the record
       54       Vein or artery graft are often       (i) Improper Expert Testimony, FRE
 5              used for coronary artery bypass      702
 6              surgery.                             scientific, technical, or specialized
                                                     testimony prohibited from a non-expert
 7              Lander Decl. ¶ 21.                   declarant who was not identified as an
 8                                                   expert pursuant to FRCP 26(a)(2) (see
                                                     Pl.’s Motion to Strike Lander Decl.)
 9
10                                                   (ii) Improper Lay Testimony, FRE
                                                     602, 701
11                                                   exceeds scope of permissible lay
12                                                   testimony; declarant was not identified
                                                     as an expert pursuant to FRCP 26(a)(2)
13                                                   (see Pl.’s Motion to Strike Lander
14                                                   Decl.), thus any opinion testimony must
                                                     be non-scientific and limited to his
15                                                   personal knowledge, Boyd v. City of
16                                                   Oakland, 458 F.Supp.2d 1015, 1023-25
                                                     (N.D. Cal. 2006); Bank Melli Iran v.
17                                                   Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
18                                                   1995); Barthelemy v. Air Lines Pilots
                                                     Ass’n, 897 F.2d 999, 1017 (9th Cir.
19                                                   1990)
20
                                                     (iii) Hearsay, FRE 801(c)
21                                                   statement offered for truth of the matter
22                                                   asserted; no exception applies;
                                                     statement unsupported by admissible
23                                                   evidence in the record
24
       55       The vein is harvested and            (i) Improper Expert Testimony, FRE
25
                processed to prepare it for other    702
26              surgical uses than what it was       scientific, technical, or specialized
                intended for, it is a naturally      testimony prohibited from a non-expert
27
                                                     declarant who was not identified as an
28
                                                48
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 56 of 59 Page ID #:3151




 1     AM
                        Additional Fact                             Objection
 2   Fact No.
 3              occurring substance, and not         expert pursuant to FRCP 26(a)(2) (see
 4              subject to FDA regulation.           Pl.’s Motion to Strike Lander Decl.)

 5              Lander Decl. ¶ 21.                   (ii) Improper Lay Testimony, FRE
 6                                                   602, 701
                                                     exceeds scope of permissible lay
 7                                                   testimony; declarant was not identified
 8                                                   as an expert pursuant to FRCP 26(a)(2)
                                                     (see Pl.’s Motion to Strike Lander
 9                                                   Decl.), thus any opinion testimony must
10                                                   be non-scientific and limited to his
                                                     personal knowledge, Boyd v. City of
11                                                   Oakland, 458 F.Supp.2d 1015, 1023-25
12                                                   (N.D. Cal. 2006); Bank Melli Iran v.
                                                     Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
13                                                   1995); Barthelemy v. Air Lines Pilots
14                                                   Ass’n, 897 F.2d 999, 1017 (9th Cir.
                                                     1990)
15
16                                                   (iii) Hearsay, FRE 801(c)
                                                     statement offered for truth of the matter
17                                                   asserted; no exception applies;
18                                                   statement unsupported by admissible
                                                     evidence in the record
19
20     56       Regarding the SVF/Vaccinia,          (i) Improper Expert Testimony, FRE
                the procedure is only possible if    702
21              Defendants have access to the        scientific, technical, or specialized
22              FDA licensed ACAM2000                testimony prohibited from a non-expert
                vaccine.                             declarant who was not identified as an
23                                                   expert pursuant to FRCP 26(a)(2) (see
24              Lander Decl. ¶¶ 30, 33.              Pl.’s Motion to Strike Lander Decl.)
25                                                   (ii) Improper Lay Testimony, FRE
26                                                   602, 701
                                                     exceeds scope of permissible lay
27                                                   testimony; declarant was not identified
28
                                                49
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 57 of 59 Page ID #:3152




 1     AM
                     Additional Fact                          Objection
 2   Fact No.
 3                                             as an expert pursuant to FRCP 26(a)(2)
 4                                             (see Pl.’s Motion to Strike Lander
                                               Decl.), thus any opinion testimony must
 5                                             be non-scientific and limited to his
 6                                             personal knowledge, Boyd v. City of
                                               Oakland, 458 F.Supp.2d 1015, 1023-25
 7                                             (N.D. Cal. 2006); Bank Melli Iran v.
 8                                             Pahlavi, 58 F.3d 1406, 1412 (9th Cir.
                                               1995); Barthelemy v. Air Lines Pilots
 9                                             Ass’n, 897 F.2d 999, 1017 (9th Cir.
10                                             1990)

11                                             (iii) Hearsay, FRE 801(c)
12                                             statement offered for truth of the matter
                                               asserted; no exception applies;
13                                             statement unsupported by admissible
14                                             evidence in the record
15
16   DATED: September 24, 2019.           Respectfully Submitted,
17
                                          JOSEPH H. HUNT
18                                        Assistant Attorney General
19
                                          DAVID M. MORRELL
20                                        Deputy Assistant Attorney General
                                          Civil Division
21
22                                        GUSTAV W. EYLER
                                          Director
23                                        Consumer Protection Branch
24
                                          /s/ Natalie N. Sanders
25                                        NATALIE N. SANDERS
                                          Consumer Protection Branch
26                                        U.S. Department of Justice
27                                        450 5th Street, NW, Suite 6400-South
                                          Washington, D.C. 20530
28
                                          50
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 58 of 59 Page ID #:3153




 1                                          Telephone: (202) 598-2208
                                            Facsimile: (202) 514-8742
 2                                          E-mail: Natalie.N.Sanders@usdoj.gov
 3
                                            Counsel for United States of America
 4
 5
 6   Of Counsel:
 7   ROBERT P. CHARROW
 8   General Counsel
 9   STACY CLINE AMIN
10   Chief Counsel
     Food and Drug Administration
11   Deputy General Counsel
     Department of Health and Human Services
12
13   PERHAM GORJI
     Deputy Chief Counsel for Litigation
14
15   MICHAEL SHANE
     Associate Chief Counsel for Enforcement
16   United States Food and Drug Administration
     Office of the Chief Counsel
17   White Oak 31, Room 4554
18   10903 New Hampshire Avenue
     Silver Spring, MD 20993-0002
19   Telephone: 301-796-8593
20
21
22
23
24
25
26
27
28
                                            51
 Case 5:18-cv-01005-JGB-KK Document 63 Filed 09/24/19 Page 59 of 59 Page ID #:3154




1                                CERTIFICATE OF SERVICE
2          I hereby certify that on this 24th day of September 2019, I electronically filed a
3    true and correct copy of the foregoing PLAINTIFF’S EVIDENTIARY OBJECTIONS
4    TO, AND NOTICE OF MOTION AND MOTION TO STRIKE, THE DECLARATION
5    OF ELLIOT LANDER, M.D. SUBMITTED IN SUPPORT OF DEFENDANTS’
6    OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, through
7    the Court’s CM/ECF system, which will send a notice of electronic filing to the
8    following counsel of record listed below:
9
10                                   Celeste M. Brecht
                                     Matthew M. Gurvitz
11                                   Norma N. King
12                                   Witt W. Chang
                                     VENABLE LLP
13
14
                                                      /s/ Natalie N. Sanders
15                                                    NATALIE N. SANDERS
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 52
